





 



Deal CUSIP 46635MAK3
Revolving Loan CUSIP 46635MAJ6




CREDIT AGREEMENT

DATED AS OF FEBRUARY 10, 2020


AMONG


JACK HENRY & ASSOCIATES, INC.,


THE LENDERS,


U.S. BANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT


REGIONS BANK AND TRUIST BANK,
AS CO-SYNDICATION AGENTS

AND

U.S. BANK NATIONAL ASSOCIATION,
REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,
AND
SUNTRUST ROBINSON HUMPHREY, INC.
AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS


 





ACTIVE 251129645



--------------------------------------------------------------------------------






Table of Contents
Page
ARTICLE I
DEFINITIONS
1


1.1.
Definitions
1


1.2.
Loan Types
23


1.3.
Computation of Time Periods
23


1.4.
Other Definitional Terms; Interpretative Provisions
23


1.5.
Divisions
24



ARTICLE II    
THE CREDITS
24


2.1.
Commitment
24


2.2.
Required Payments
24


2.3.
Ratable Loans; Types of Advances
24


2.4.
Swing Line Loans
25


2.5.
Commitment Fee
26


2.6.
Minimum Amount of Each Advance
26


2.7.
Reductions in Aggregate Commitment; Optional Principal Payments
26


2.8.
Method of Selecting Types and Interest Periods for New Advances
27


2.9.
Conversion and Continuation of Outstanding Advances; Maximum Number of Interest
Periods
27


2.10.
Interest Rates
28


2.11.
Rates Applicable After Event of Default
29


2.12.
Method of Payment
29


2.13.
Noteless Agreement; Evidence of Indebtedness
29


2.14.
Telephonic Notices
30


2.15.
Interest Payment Dates; Interest and Fee Basis
30


2.16.
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
31


2.17.
Lending Installations
31


2.18.
Non-Receipt of Funds by the Administrative Agent
31


2.19.
Facility LCs
32


2.20.
Replacement of Lender
36


2.21.
Limitation of Interest
37


2.22.
Defaulting Lenders
38


2.23.
Judgment Currency
41


2.24.
Extensions of Commitments
42


2.25.
Increase Option
44





i

--------------------------------------------------------------------------------





ARTICLE III

YIELD PROTECTION; TAXES
45


3.1.
Increased Costs
45


3.2.
Certificates for Reimbursement; Delay in Requests
46


3.3.
Availability of Types of Advances; Adequacy of Interest Rate
46


3.4.
Funding Indemnification
47


3.5.
Taxes
48


3.6.
Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity
51


3.7.
Illegality
52





ARTICLE IV

CONDITIONS PRECEDENT
52


4.1.
Initial Credit Extension
52


4.2.
Each Credit Extension
54





ARTICLE V

REPRESENTATIONS AND WARRANTIES
55


5.1.
Existence and Standing
55


5.2.
Authorization and Validity
55


5.3.
No Conflict; Government Consent
55


5.4.
Financial Statements
56


5.5.
Material Adverse Change
56


5.6.
Taxes
56


5.7.
Litigation and Contingent Obligations
56


5.8.
Subsidiaries
56


5.9.
ERISA
57


5.10.
Accuracy of Information
57


5.11.
Regulation U
57


5.12.
Material Agreements
57


5.13.
Compliance With Laws
57


5.14.
Ownership of Properties
57


5.15.
Plan Assets; Prohibited Transactions
58


5.16.
Environmental Matters
58


5.17.
Investment Company Act
58


5.18.
Insurance
58


5.19.
Solvency
58


5.20.
No Default
59


5.21.
Anti-Corruption Laws; Sanctions
59


5.22.
EEA Financial Institution
59





ii

--------------------------------------------------------------------------------





ARTICLE VI

COVENANTS
59


6.1.
Financial Reporting
59


6.2.
Use of Proceeds
60


6.3.
Notice of Material Events
61


6.4.
Conduct of Business
62


6.5.
Taxes
62


6.6.
Insurance
62


6.7.
Compliance with Laws and Material Contractual Obligations
62


6.8.
Maintenance of Properties
62


6.9.
Books and Records; Inspection
63


6.10.
Payment of Obligations
63


6.11.
Indebtedness
63


6.12.
Merger
63


6.13.
Sale of Assets
64


6.14.
Investments
64


6.15.
Acquisitions
65


6.16.
Liens
65


6.17.
Affiliates
67


6.18.
Restricted Payments
67


6.19.
Restrictive Agreements
68


6.20.
Financial Covenants
68


6.21.
Further Assurances
68


6.22.
Anti-Money Laundering Compliance
69





ARTICLE VII

DEFAULTS
69



ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
71


8.1.
Acceleration; Remedies
71


8.2.
Application of Funds
73


8.3.
Amendments
74


8.4.
Preservation of Rights
75





ARTICLE IX

GENERAL PROVISIONS
75


9.1.
Survival of Representations
75


9.2.
Governmental Regulation
75





iii

--------------------------------------------------------------------------------





9.3.
Headings
75


9.4.
Entire Agreement
75


9.5.
Several Obligations; Benefits of this Agreement
75


9.6.
Expenses; Indemnification
76


9.7.
Numbers of Documents
77


9.8.
Accounting
77


9.9.
Severability of Provisions
77


9.10.
Nonliability of Lenders
78


9.11.
Confidentiality
78


9.12.
Nonreliance
79


9.13.
Disclosure
79


9.14.
USA PATRIOT ACT NOTIFICATION
79


9.15.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
79


9.16.
Acknowledgment Regarding Any Supported QFCs
79





ARTICLE X

THE ADMINISTRATIVE AGENT
81


10.1.
Appointment; Nature of Relationship
81


10.2.
Powers
81


10.3.
General Immunity
81


10.4.
No Responsibility for Loans, Recitals, etc
81


10.5.
Action on Instructions of Lenders
82


10.6.
Employment of Administrative Agents and Counsel
82


10.7.
Reliance on Documents; Counsel
82


10.8.
Administrative Agent’s Reimbursement and Indemnification
83


10.9.
Notice of Event of Default
83


10.10.
Rights as a Lender
83


10.11.
Lender Credit Decision, Legal Representation
83


10.12.
Successor Administrative Agent
84


10.13.
Administrative Agent and Arranger Fees
85


10.14.
Delegation to Affiliates
85


10.15.
Guarantor Releases
85


10.16.
Co-Syndication Agents, etc
85


10.17.
No Advisory or Fiduciary Responsibility
85


10.18.
Certain ERISA Matters
86





ARTICLE XI

SETOFF; RATABLE PAYMENTS
87


11.1.
Setoff
87


11.2.
Ratable Payments
88







iv

--------------------------------------------------------------------------------





ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
88


12.1.
Successors and Assigns
88


12.2.
Participations
89


12.3.
Assignments
90





ARTICLE XIII

NOTICES
92


13.1.
Notices; Effectiveness; Electronic Communication
92



ARTICLE XIV    
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION; ELECTRONIC
RECORDS
94


14.1.
Counterparts; Effectiveness
94


14.2.
Electronic Execution of Assignments
94


14.3.
Electronic Records
94



ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
94


15.1.
CHOICE OF LAW
94


15.2.
CONSENT TO JURISDICTION
94


15.3.
WAIVER OF JURY TRIAL
95







v

--------------------------------------------------------------------------------






SCHEDULES




SCHEDULE 1 – Commitments


SCHEDULE 5.8 – Subsidiaries


SCHEDULE 5.14 – Properties


SCHEDULE 6.11 – Indebtedness


SCHEDULE 6.14 – Investments


SCHEDULE 6.16 - Liens




EXHIBITS


EXHIBIT A – Form of Compliance Certificate


EXHIBIT B – Form of Assignment and Assumption


EXHIBIT C-1 – Form of Borrowing Notice


EXHIBIT C-2 – Form of Conversion/Continuation Notice


EXHIBIT C-3 – Form of Payment Notice


EXHIBIT D – Form of Revolving Note


EXHIBIT E – Form of Increasing Lender Supplement


EXHIBIT F – Form of Augmenting Lender Supplement


EXHIBIT G – List of Closing Documents


EXHIBIT H – Form of Notice of Obligations






vi

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This Credit Agreement (this “Agreement”), dated as of February 10, 2020, is
among Jack Henry & Associates, Inc., the Lenders and U.S. Bank National
Association, a national banking association, as LC Issuer, Swing Line Lender and
as Administrative Agent. The parties hereto agree as follows:
ARTICLE I

DEFINITIONS
1.1.    Definitions.
As used in this Agreement:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going-concern business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.
“Acquisition Holiday” is defined in Section 6.20(b).
“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.
“Advance” means a borrowing hereunder (i) made by some or all of the Lenders on
the same Borrowing Date, or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurocurrency Loans, for the same Interest Period. The term “Advance” shall
include Swing Line Loans unless otherwise expressly provided.
“Affected Lender” is defined in Section 2.20.
“Affiliate(s)” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including
such Person’s Subsidiaries. A Person shall be deemed to control another Person
if the controlling Person owns 10% or more of any class of Equity Interests of
the controlled Person or possesses, directly or indirectly, the power to direct
or cause the direction of the management or policies of the controlled Person,
whether through ownership of Equity Interests, by contract or otherwise.




1

--------------------------------------------------------------------------------





“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof. As of the
date of this Agreement, the Aggregate Commitment is $300,000,000.
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.
“Agreement” means this Credit Agreement, as it may be amended or modified and in
effect from time to time.
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) 0.0%, (ii) the Prime Rate for such day, (iii) the sum of the
Federal Funds Effective Rate for such day plus 0.50% per annum and (iv) the
Eurocurrency Rate (without giving effect to the Applicable Margin) for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for Dollars plus 1.00%, provided that, for
the avoidance of doubt, the Eurocurrency Rate for any day shall be based on the
rate reported by the applicable financial information service at approximately
11:00 a.m. London time on such day.
“Anti-Corruption Laws” means all Laws of any jurisdiction applicable to the
Borrower or its Subsidiaries from time to time concerning or relating to bribery
or corruption.
“Applicable Margin” means, at any time, with respect to Advances of any Type and
Commitment Fees, the following percentages per annum, based upon the Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.1(d):
Pricing Level
Leverage Ratio
Eurocurrency Rate
Base Rate
Commitment Fee Rate
1
> 2.50 to 1.00
1.750%
0.750%
0.250%
2
< 2.50 to 1.00 but
> 2.00 to 1.00
1.500%
0.500%
0.200%
3
< 2.00 to 1.00 but
> 1.50 to 1.00
1.250%
0.250%
0.150%
4
< 1.50 to 1.00 but
> 1.00 to 1.00
1.125%
0.125%
0.125%
5
< 1.00 to 1.00
1.000%
0.000%
0.100%





Adjustments, if any, to the Applicable Margin shall be effective from and after
the first day of the first fiscal month immediately following the date on which
the delivery of a Compliance Certificate is required pursuant to Section 6.1(d)
until the first day of the first fiscal month immediately following the next
such date on which delivery of a Compliance Certificate is so required. If the
Borrower fails to deliver a Compliance Certificate to the Administrative Agent
at the time required pursuant to Section 6.1(d), then the Applicable Margin
shall be the highest


2

--------------------------------------------------------------------------------





Applicable Margin set forth in the foregoing table until five (5) days after
such Compliance Certificate is so delivered.
Notwithstanding the foregoing, Pricing Level 5 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Compliance
Certificate for the Borrower’s first fiscal quarter ending after the Effective
Date, and adjustments to the Pricing Level then in effect shall thereafter be
effected in accordance with the preceding paragraph.
If any financial statement or certification delivered pursuant to Section 6.1 is
shown to be inaccurate (regardless of whether this Agreement or the Commitments
are in effect when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, the Borrower shall immediately (a) deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Period, (b) determine the Applicable Margin for such Applicable Period based
upon the corrected Compliance Certificate, and (c) pay to the Administrative
Agent for the benefit of the Lenders the accrued additional interest and other
fees owing as a result of such increased Applicable Margin for such Applicable
Period. The foregoing does not limit the rights of the Administrative Agent and
the Lenders under the Loan Documents, including their rights under Section 2.11
and Article VIII.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means each of U.S. Bank, Regions Capital Markets, a division of
Regions Bank and SunTrust Robinson Humphrey, Inc., and their respective
successors, in their respective capacities as Joint Lead Arrangers and Joint
Book Runners.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Augmenting Lender” is defined in Section 2.25.
“Authorized Officer” means any of the President and Chief Executive Officer,
Chief Financial Officer and Treasurer, or Assistant Treasurer of the Borrower,
acting singly.
“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.




3

--------------------------------------------------------------------------------





“Base Rate” means, for any day, a rate per annum equal to (i) the Alternate Base
Rate for such day plus (ii) the Applicable Margin for such day, in each case
changing when and as the Alternate Base Rate or the Applicable Margin changes.
“Base Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.
“Base Rate Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan.”
“Borrower” means Jack Henry & Associates, Inc., a Delaware corporation, and its
successors and assigns.
“Borrowing Date” means a date on which an Advance is made or a Facility LC is
issued hereunder.
“Borrowing Notice” is defined in Section 2.8.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City, New York and London, England
for the conduct of substantially all of their commercial lending activities,
interbank wire transfers can be made on the Fedwire system and dealings in
Dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York City, New York for the conduct of substantially all of their
commercial lending activities and interbank wire transfers can be made on the
Fedwire system.
“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.


4

--------------------------------------------------------------------------------





“Cash Collateralize” means to deposit in the Facility LC Collateral Account or
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of one or more of the LC Issuer or Lenders, as collateral for LC
Obligations or obligations of Lenders to fund participations in respect of LC
Obligations, cash or deposit account balances or, if the Administrative Agent
and the LC Issuer shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the LC Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $500,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest and (v) shares of money market mutual funds
that are rated at least “AAAm” or “AAAG” by S&P or “P-1” or better by Moody’s.
“Cash Management Services” means any banking services that are provided to the
Borrower or any Subsidiary by the Administrative Agent, the LC Issuer or any
other Lender or any Affiliate of any of the foregoing (at the time such banking
service is entered into), including: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) stored value
cards, (f) freight payable transactions, (g) automated clearing house or wire
transfer services, or (h) treasury management, including controlled
disbursement, consolidated account, lockbox, overdraft, return items, sweep and
interstate depository network services.
“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the U.S. Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 40% or more of the outstanding shares of voting stock
of the Borrower on a fully diluted basis; or (ii) within any twenty-four month
period, occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (x) nominated by
the board of directors of the Borrower nor (y) appointed or approved by
directors so nominated.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law,” regardless of the
date enacted, adopted or issued.


5

--------------------------------------------------------------------------------





“Co-Syndication Agent” means each of Regions Capital Markets, a division of
Regions Bank and SunTrust Robinson Humphrey, Inc., each together with its
successors and assigns.
“Code” means the Internal Revenue Code of 1986.
“Collateral Shortfall Amount” is defined in Section 8.1(a).
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Facility LCs issued upon the application of and Swing
Line Loans made to, the Borrower, in an amount not exceeding the amount set
forth in Schedule 1, as it may be modified (i) pursuant to Section 2.7, (ii) as
a result of any assignment that has become effective pursuant to Section 12.3(c)
or (iii) otherwise from time to time pursuant to the terms hereof.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.).
“Compliance Certificate” means a compliance certificate in substantially the
form of Exhibit A.
“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income and without duplication,
(i) Consolidated Interest Expense, (ii) expense for taxes paid in cash or
accrued, (iii) depreciation, (iv) amortization, (v) unusual or non-recurring
non-cash expenses, charges or losses incurred other than in the ordinary course
of business and (vi) non-cash expenses related to stock based compensation,
minus, to the extent included in Consolidated Net Income, (1) unusual or
non-recurring income or gains realized other than in the ordinary course of
business, (2) interest income, (3) income tax credits and refunds (to the extent
not netted from tax expense), and (4) any cash payments made during such period
in respect of items described in clauses (v) or (vi) above subsequent to the
fiscal quarter in which the relevant non-cash expenses, charges or losses were
incurred, all calculated for the Borrower and its Subsidiaries on a consolidated
basis. For the purposes of calculating Consolidated EBITDA for any period of
four (4) consecutive fiscal quarters (each, a “Reference Period”), (i) if at any
time during such Reference Period the Borrower or any Subsidiary shall have made
any sale, transfer or disposition of Property or series of related sales,
transfers, or dispositions of Property (other than inventory in the ordinary
course of business) for which the aggregate consideration received or to be
received in respect thereof equals or exceeds the greater of (i) $200,000,000 or
(ii) 10% of Consolidated Total Assets, Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the Property that is the subject of such sale,
transfer or disposition for such Reference Period or increased by an amount
equal to the Consolidated EBITDA (if negative) attributable thereto for such
Reference Period, and (ii) if during such Reference Period the Borrower or any
Subsidiary shall have made a Permitted Acquisition for which the aggregate
consideration paid or to be paid in respect thereof equals or exceeds the
greater of (i) $200,000,000 or (ii) 10% of Consolidated Total Assets,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto on a basis approved by the Administrative Agent in its
reasonable credit judgment as if such Permitted Acquisition occurred on the
first day of such Reference Period.


6

--------------------------------------------------------------------------------





“Consolidated Funded Indebtedness” means at any time the aggregate principal
amount of Consolidated Indebtedness minus Net Mark-to-Market Exposure in respect
of Swap Obligations minus the undrawn face amount of commercial letters of
credit.
“Consolidated Indebtedness” means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries (including the interest
component under Capitalized Leases) calculated on a consolidated basis for such
period; provided, that write-offs of deferred financing costs and amortization
of debt discount and premium shall not constitute Consolidated Interest Expense.
For the purposes of calculating Consolidated Interest Expense for any Reference
Period, (i) if at any time during such Reference Period the Borrower or any
Subsidiary shall have made any sale, transfer or disposition of Property or
series of related sales, transfers, or dispositions of Property (other than
inventory in the ordinary course of business) for which the aggregate
consideration received or to be received in respect thereof equals or exceeds
the greater of (i) $200,000,000 or (ii) 10% of Consolidated Total Assets, the
Consolidated Interest Expense for such Reference Period shall be reduced by an
amount equal to the Consolidated Interest Expense (if positive) attributable to
the Property that is the subject of such sale, transfer or disposition for such
Reference Period or increased by an amount equal to the Consolidated Interest
Expense (if negative) attributable thereto for such Reference Period, and
(ii) if during such Reference Period the Borrower or any Subsidiary shall have
made a Permitted Acquisition for which the aggregate consideration paid or to be
paid in respect thereof equals or exceeds the greater of (i) $200,000,000 or
(ii) 10% of Consolidated Total Assets, Consolidated Interest Expense for such
Reference Period shall be calculated after giving pro forma effect thereto on a
basis approved by the Administrative Agent in its reasonable credit judgment as
if such Permitted Acquisition occurred on the first day of such Reference
Period.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period.
“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time, all as defined according to GAAP.
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
“Constituent Documents” means, with respect to any Person, as applicable, such
Person’s certificate of incorporation, articles of incorporation, bylaws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning the disposition of Equity
Interests of such Person or voting rights among such Person’s owners.


7

--------------------------------------------------------------------------------





“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any comfort letter, operating agreement, take-or-pay
contract or the obligations of any such Person as general partner of a
partnership with respect to the liabilities of the partnership.
“Conversion/Continuation Notice” is defined in Section 2.9.
“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.
“Covered Party” is defined in Section 9.16(a).
“Daily Eurocurrency Base Rate” means, with respect to a Swing Line Loan, the
greater of (a) zero percent (0.0%) and (b) the applicable interest settlement
rate for deposits in Dollars administered by ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for one month
appearing on the applicable Reuters Screen (or on any successor or substitute
page on such screen) as of 11:00 a.m. (London time) on a Business Day, provided
that, if the applicable Reuters Screen (or any successor or substitute page) is
not available to the Administrative Agent for any reason, the applicable Daily
Eurocurrency Base Rate for one month shall instead be the applicable interest
settlement rate for deposits in Dollars administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for one month as reported by any other generally recognized financial
information service selected by the Administrative Agent as of 11:00 a.m.
(London time) on a Business Day. For purposes of determining any interest rate
hereunder or under any other Loan Document which is based on the Daily
Eurocurrency Base Rate, such interest rate shall change as and when the Daily
Eurocurrency Base Rate shall change.
“Daily Eurocurrency Loan” means a Swing Line Loan which, except as otherwise
provided in Section 2.11, bears interest at the Daily Eurocurrency Rate.
“Daily Eurocurrency Rate” means, with respect to a Swing Line Loan, the sum of
(a) the quotient of (i) the Daily Eurocurrency Base Rate, divided by (ii) one
minus the Reserve Percentage (expressed as a decimal) applicable to such
Interest Period, plus (b) the Applicable Margin for Eurocurrency Loans.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.


8

--------------------------------------------------------------------------------





“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
after the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or waived, or (ii) pay to the Administrative Agent, the LC
Issuer, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Facility
LCs or Swing Line Loans) within two (2) Business Days after the date when due,
(b) has notified the Borrower, the Administrative Agent, the LC Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (other than an
Undisclosed Administration), including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of written
notice of such determination to the Borrower, the LC Issuer, the Swing Line
Lender and each Lender.
“Dollar” and “$” means the lawful currency of the United States of America.
“Domestic Subsidiary” means a Subsidiary of the Borrower incorporated or
organized under the laws of the United States of America, any state thereof or
the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country


9

--------------------------------------------------------------------------------





which is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied.
“Eligible Assignee” means any Person except a natural Person (or holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person), the Borrower, any of the Borrower’s Affiliates or
Subsidiaries or any Defaulting Lender or any of its Subsidiaries; provided, that
such Person is in the business of making or purchasing commercial loans similar
to the Loans.
“Environmental Laws” means any and all Laws relating to (i) the protection of
the environment, (ii) personal injury or property damage relating to the release
or discharge of Hazardous Materials, (iii) emissions, discharges or releases of
pollutants, contaminants, hazardous substances or wastes into surface water,
ground water or land, or (iv) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
hazardous substances or wastes or the clean-up or other remediation thereof.
“Equity Interests” means all shares, interests or other equivalents, however
designated, of or in a corporation, limited liability company, or partnership,
whether or not voting, including common stock, member interests, partnership
interests, warrants, preferred stock, convertible debentures, and all
agreements, instruments and documents convertible, in whole or in part, into any
one or more or all of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint


10

--------------------------------------------------------------------------------





a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of withdrawal liability under Section 4201 of ERISA
or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA.
“EU” means the European Union.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.
“Eurocurrency Base Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the greater of (a) zero percent (0.0%) and (b) the
applicable interest settlement rate for deposits in Dollars administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) appearing on the applicable Reuters Screen (or on any successor or
substitute page on such screen) as of 11:00 a.m. (London time) on the Quotation
Date for such Interest Period, and having a maturity equal to such Interest
Period, provided that, if the applicable Reuters Screen (or any successor or
substitute page) is not available to the Administrative Agent for any reason,
the applicable Eurocurrency Base Rate for the relevant Interest Period shall
instead be the applicable interest settlement rate for deposits in Dollars
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) as reported by any other generally
recognized financial information service selected by the Administrative Agent as
of 11:00 a.m. (London time) on the Quotation Date for such Interest Period, and
having a maturity equal to such Interest Period.
“Eurocurrency Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the applicable Eurocurrency Rate.
“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Base Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Percentage (expressed as a decimal) applicable to such Interest Period,
plus (ii) the Applicable Margin for Eurocurrency Loans.
“Event of Default” is defined in Article VII.
“Excluded Margin Stock” means any shares of capital stock of the Borrower that
constitute “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System and are held as treasury stock by the
Borrower.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation with respect to a Lender-Provided Swap if, and only to the extent
that, all or a portion of the guarantee of such Guarantor of, or the grant by
such Guarantor of a security interest to secure, such Swap


11

--------------------------------------------------------------------------------





Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof),
including by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation, the LC Issuer, and the Administrative Agent, (i) Taxes imposed on
its overall net income (however denominated), franchise Taxes, and branch
profits Taxes (A) imposed on it, by the respective jurisdiction under the laws
of which such Lender, the LC Issuer or the Administrative Agent is incorporated
or is organized or in which its principal executive office is located or, in the
case of a Lender, in which such Lender’s applicable Lending Installation is
located or (B) that are Other Connection Taxes, (ii) in the case of a Lender,
any U.S. federal withholding Tax that is imposed on amounts payable to such
Lender pursuant to the laws in effect at the time such Lender becomes a party to
this Agreement or designates a new Lending Installation, except in each case to
the extent that, pursuant to Section 3.5(a), amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
Lending Installation, (iii) Taxes attributable to the Lender’s failure to comply
with Section 3.5(f), and (iv) any withholding Taxes imposed by FATCA.
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
“Existing Credit Agreement” means the Credit Agreement, dated as of February 20,
2015, by and among the Borrower, the lenders party thereto, and U.S. Bank as
administrative agent, as amended or modified prior to the date hereof.
“Extended Termination Date” is defined in Section 2.24(a).
“Extension” is defined in Section 2.24(a).
“Extension Amendments” is defined in Section 2.24(e).
“Extension Offer” is defined in Section 2.24(a).
“Facility LC” is defined in Section 2.19(a)
“Facility LC Application” is defined in Section 2.19(c).
“Facility LC Collateral Account” is defined in Section 2.19(k).
“Facility Termination Date” means February 10, 2025 or any later date as may be
specified as the Facility Termination Date in accordance with Section 2.24 or
any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.


12

--------------------------------------------------------------------------------





“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.
“Federal Funds Effective Rate” means, for any day, the greater of (a) zero
percent (0.0%) and (b) the rate per annum calculated by the Federal Reserve Bank
of New York based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the Federal Reserve Bank of New
York shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the Federal Reserve Bank of New York as the
federal funds effective rate or, if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 10:00
a.m. (Central time) on such day on such transactions received by the
Administrative Agent from three (3) Federal funds brokers of recognized standing
selected by the Administrative Agent in its sole discretion.
“Fee Letters” is defined in Section 10.13.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the LC Issuer, such Defaulting Lender’s ratable share of the LC
Obligations with respect to Facility LCs issued by the LC Issuer other than LC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s ratable share of outstanding Swing Line Loans made by the Swing Line
Lender other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.
“Fund” means any Person (other than a natural Person or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person) that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4, subject at all
times to Section 9.8.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting regulatory
capital rules or standards (including the Bank for International Settlements or
the Basel Committee on Banking Supervisory Practices or any successor or similar
authority to any of the foregoing).


13

--------------------------------------------------------------------------------





“Guarantor” means each Material Domestic Subsidiary that is a party to the
Guaranty, either on the date hereof or pursuant to the terms of Section 6.21,
and their respective successors and assigns.
“Guaranty” means that certain Guaranty, dated as of February 10, 2020, executed
by each of the Guarantors in favor of the Administrative Agent, for the ratable
benefit of the Lenders.
“Hazardous Material” means any explosive or radioactive substances or wastes,
any hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and any other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.
“Increasing Lender” is defined in Section 2.25.
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money (including the Obligations under this Agreement and the other Loan
Documents), (ii) obligations representing the deferred purchase price of
Property or services (other than accounts payable arising in the ordinary course
of such Person’s business payable on terms customary in the trade); provided,
however, earn-out obligations incurred in connection with Acquisitions shall not
be deemed to be “Indebtedness” unless such obligations remain unpaid more than
60 days after such obligations become payable, (iii) obligations, whether or not
assumed, secured by Liens or payable out of the proceeds or production from
Property now or hereafter owned or acquired by such Person; provided, however,
that the amount of such Indebtedness shall be limited to lesser of the
outstanding principal balance of such Indebtedness or the fair market value of
the Property of such Person securing or supporting such Indebtedness, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
obligations to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (vi) Capitalized Lease Obligations, (vii) obligations as an account
party with respect to standby and commercial letters of credit, (viii)
Contingent Obligations of such Person with respect to Indebtedness of another
Person of the type specified in clauses (i) through (vi) or (viii) of this
definition of "Indebtedness", and (ix) for purposes of Section 6.11 only, Net
Mark-to-Market Exposure under Swap Obligations, excluding any portion thereof
which would be accounted for as interest expense under GAAP or that is a
Lender-Provided Swap.
“Indemnified Party” is defined in Section 9.6(b).
“Indemnified Taxes” means (a) Taxes imposed on or with respect to any payment
made by or on account of any obligation of any Loan Party under any Loan
Document, other than Excluded Taxes and (b) to the extent not otherwise
described in (a), Other Taxes.
“Interest Differential” is defined in Section 3.4.
“Interest Period” means, with respect to a Eurocurrency Advance, a period of one
(1), two (2), three (3) or six (6) months (or such other period agreed upon in
writing by the Borrower and


14

--------------------------------------------------------------------------------





each Lender) commencing on a Business Day selected by the Borrower pursuant to
this Agreement and ending on the day which corresponds numerically to such date
one (1), two (2), three (3) or six (6) months thereafter (or such other period
agreed upon in writing by the Borrower and each Lender), provided, that
(a)    any Interest Period that would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
succeeding Business Day falls in a new calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day;
(b)    any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Facility Termination Date.
“Investment” of a Person means (a) any loan, advance (other than commission,
travel and similar advances to directors, officers and employees made in the
ordinary course of business), extension of credit (other than accounts
receivable arising in the ordinary course of business on terms customary in the
trade and endorsements of checks for collection or deposit) or contribution of
capital by such Person; (b) Equity Interests, bonds, mutual funds, notes,
debentures or other securities (including warrants or options to purchase
securities) owned by such Person; (c) any deposit accounts and certificate of
deposit owned by such Person; and (d) structured notes, derivative financial
instruments and other similar instruments or contracts owned by such Person.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LC Fee” is defined in Section 2.19(d).
“LC Issuer” means U.S. Bank (or any subsidiary or affiliate of U.S. Bank
designated by U.S. Bank) in its capacity as issuer of Facility LCs hereunder.
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
“LC Payment Date” is defined in Section 2.19(e).
“Lender-Provided Swap” means a Swap which is provided to the Borrower or any
Subsidiary by the Administrative Agent, the LC Issuer, any other Lender or any
Affiliate thereof (in each case, at the time such Swap is entered into).


15

--------------------------------------------------------------------------------





“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes U.S. Bank in its capacity as Swing Line
Lender.
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof (in the case of the
Administrative Agent) or on its Administrative Questionnaire (in the case of a
Lender) or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.17.
“Leverage Ratio” means, as of any date of calculation, the ratio of (i)
Consolidated Funded Indebtedness outstanding on such date to (ii) Consolidated
EBITDA for the Borrower’s then most-recently ended four (4) fiscal quarters.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).
“Loan” means a Revolving Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, the Facility LC Applications, the
Guaranty, any Note or Notes executed by the Borrower in connection with this
Agreement and payable to a Lender, and any other document or agreement, now or
in the future, executed by the Borrower for the benefit of the Administrative
Agent or any Lender in connection with this Agreement.
“Loan Party” or “Loan Parties” means, individually or collectively, the Borrower
and the Guarantors.
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, liabilities (actual and contingent), operations or condition
(financial or otherwise), or results of operations, of the Borrower and its
Subsidiaries taken as a whole, (ii) the ability of the Borrower or any Guarantor
to perform its obligations under the Loan Documents to which it is a party, or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent, the LC Issuer or the Lenders under the
Loan Documents.
“Material Domestic Subsidiary” means each Domestic Subsidiary (i) which, as of
the most recent fiscal quarter of the Borrower, for the period of four (4)
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 6.1, contributed greater than 5% of the Borrower’s
Consolidated EBITDA for such period or (ii) which had consolidated assets
greater than 5% of the Borrower’s Consolidated Total Assets as of such date;
provided that, if at any time the aggregate amount contributed to the
Consolidated EBITDA by all Subsidiaries that are not Material Domestic
Subsidiaries exceeds 10% of the Borrower’s Consolidated EBITDA for any such
period, or the aggregate total consolidated assets of all Subsidiaries that are
not Material Domestic Subsidiaries exceeds 10% of the Borrower’s Consolidated
Total Assets as of the end of any such fiscal quarter, the Borrower (or, in the
event the Borrower has failed to do so within ten (10) days, the Administrative
Agent) shall designate sufficient Subsidiaries as “Material Domestic
Subsidiaries” to eliminate such excess, and such


16

--------------------------------------------------------------------------------





designated Subsidiaries shall for all purposes of this Agreement constitute
Material Domestic Subsidiaries.
“Material Indebtedness” means Indebtedness of the Borrower or any Subsidiary in
an outstanding principal amount equal to or greater than, in the aggregate, 5%
of Consolidated Net Worth for the Borrower and its Subsidiaries based on the
financial statements most recently delivered pursuant to Section 6.1(a) or
6.1(b) (or, prior to the delivery of any such financial statements, the most
recent financial statements referred to in Section 5.4), as applicable.
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
“Minimum Collateral Amount” means, with respect to a Defaulting Lender, at any
time, (i) with respect to Cash Collateral consisting of cash or deposit account
balances, an amount equal to 105% of the Fronting Exposure of the LC Issuer with
respect to such Defaulting Lender for all Facility LCs issued and outstanding at
such time and (ii) otherwise, an amount determined by the Administrative Agent
and the LC Issuer in their sole discretion.
“Minimum Extension Condition” is defined in Section 2.24(d).
“Modify” and “Modification” are defined in Section 2.19(a).
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any ERISA Affiliate
is, or in the immediately preceding six years was, a party to which more than
one employer is obligated to make contributions.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from a Swap Obligation. “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Swap
Obligation as of the date of determination (assuming the Swap Obligation were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Swap Obligation as of the
date of determination (assuming such Swap Obligation were to be terminated as of
that date).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.
“Note” is defined in Section 2.13(d).


17

--------------------------------------------------------------------------------





“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Obligations, all obligations in connection with Cash
Management Services, all obligations in connection with Lender-Provided Swaps,
all accrued and unpaid fees, and all expenses, reimbursements, indemnities and
other obligations of the Borrower to the Lenders or to any Lender, the
Administrative Agent, the LC Issuer or any indemnified party arising under the
Loan Documents (including interest and fees accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding); provided, that obligations in
respect of Cash Management Services and Lender-Provided Swaps shall only
constitute “Obligations” if owed to (i) U.S. Bank or one of its Affiliates or
(ii) a Lender or an Affiliate of a Lender if the Administrative Agent shall have
received notice in the form of Exhibit H from the relevant Lender not later than
sixty (60) days after such Cash Management Services or Lender-Provided Swaps
have been provided and the relevant Lender has provided such supporting
documentation as the Administrative Agent may reasonably request; provided,
further, that “Obligations” shall exclude all Excluded Swap Obligations.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“Other Connection Taxes” means in the case of each Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Loans outstanding at such
time, plus (ii) an amount equal to its Pro Rata Share of the aggregate principal
amount of Swing Line Loans outstanding at such time, plus (iii) an amount equal
to its Pro Rata Share of the LC Obligations at such time.
“Participant” is defined in Section 12.2(a).
“Participant Register” is defined in Section 12.2(c).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“Payment Date” means the last day of each calendar quarter, provided, that if
such day is not a Business Day, the Payment Date shall be the immediately
succeeding Business Day.
“Payment Notice” is defined in Section 2.7.


18

--------------------------------------------------------------------------------





“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Permitted Acquisition” means any Acquisition made by the Borrower or any of its
Subsidiaries, provided that, (a) as of the date of the consummation of such
Acquisition, no Default or Event of Default shall have occurred and be
continuing or would result after giving effect to such Acquisition, and the
representation and warranty contained in Section 5.11 shall be true both before
and after giving effect to such Acquisition, (b) such Acquisition is consummated
on a non-hostile basis pursuant to a negotiated acquisition agreement that has
been (if required by the governing documents of the seller or entity to be
acquired) approved by the board of directors or other applicable governing body
of the seller or entity to be acquired, and no material challenge to such
Acquisition (excluding the exercise of appraisal rights) shall be pending or
threatened by any shareholder or director of the seller or entity to be
acquired, (c) the business to be acquired in such Acquisition is in the same
line of business as the Borrower’s or a line of business incidental thereto, (d)
as of the date of the consummation of such Acquisition, all material approvals
required in connection therewith shall have been obtained, and (e) for any
Acquisition where total consideration equals or exceeds the greater of (i)
$200,000,000 or (ii) 10% of Consolidated Total Assets, the Borrower shall have
furnished to the Administrative Agent a certificate demonstrating in reasonable
detail pro forma compliance with the financial covenants contained in Section
6.20 for such period, in each case, calculated as if such Acquisition, including
the consideration therefor, had been consummated on the first day of such
period.
“Permitted Liens” means the Liens permitted pursuant to Section 6.16.
“Person(s)” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
or Section 302 of ERISA as to which the Borrower or any ERISA Affiliate may have
any liability.
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment, provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, then “Pro Rata Share” means
the percentage obtained by dividing (a) such Lender’s Outstanding Credit
Exposure at such time by (b) the Aggregate Outstanding Credit Exposure at such
time; and provided, further, that when a Defaulting Lender shall exist, “Pro
Rata Share” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment
(except that no Lender is required to fund or participate in Revolving Loans,
Swing Line Loans or Facility LCs to the extent that, after giving effect
thereto,


19

--------------------------------------------------------------------------------





the aggregate amount of its outstanding Revolving Loans and funded or unfunded
participations in Swing Line Loans and Facility LCs would exceed the amount of
its Commitment (determined as though no Defaulting Lender existed)).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Purchasers” is defined in Section 12.3(a).
“QFC Credit Support” is defined in Section 9.16.
“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, two (2) Business Days before the first day of that
period.
“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any LC
Issuer, as applicable.
“Reference Period” has the meaning set forth in the definition of “Consolidated
EBITDA”.
“Register” is defined in Section 12.3(d).
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.19 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.
“Required Lenders” means Lenders in the aggregate having greater than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding greater than 50% of the Aggregate Outstanding
Credit Exposure. The Commitments and Outstanding Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.
“Reserve Percentage” means, for any day during any Interest Period, the reserve
percentage in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency, special,
supplemental or other marginal reserve requirement) with respect to eurocurrency
funding (currently referred to as “Eurocurrency liabilities” in Regulation D).
The Eurocurrency Rate for each outstanding Eurocurrency Loan shall be adjusted
automatically as of the effective date of any change in the Reserve Percentage.


20

--------------------------------------------------------------------------------





“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary thereof or any
option, warrant or other right to acquire any such Equity Interest in the
Borrower or any Subsidiary thereof.
“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).
“S&P” means S&P Global Ratings, a division of S&P Global Inc.
“Sanctioned Person” is defined in Section 5.21.
“Sanctions” means sanctions administered or enforced from time to time by the
U.S. government, including those administered by OFAC or the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Stated Rate” is defined in Section 2.21.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the Consolidated
Total Assets of the Borrower and its Subsidiaries or Property which is
responsible for more than 10% of the Consolidated Net Income of the Borrower and
its Subsidiaries taken as a whole, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).
“Supported QFC” is defined in Section 9.16.




21

--------------------------------------------------------------------------------





“Swap” means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, fixed-price physical delivery contracts, whether or not
exchange traded, or any other similar transactions or any combination of any of
the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, including any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement or any other master
agreement, including any such obligations or liabilities under any such master
agreement. For the avoidance of doubt, contracts with utility companies for the
purchase of electricity at a fixed price are not “swaps” for purposes of this
Agreement.
“Swap Obligation” means, with respect to any Person, any and all obligations,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all Swaps, and (ii) any
and all cancellations, buy backs, reversals, terminations or assignments of any
Swap.
“Swing Line Borrowing Notice” is defined in Section 2.4(b).
“Swing Line Lender” means U.S. Bank or such other Lender which may succeed to
its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.
“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.4.
“Swing Line Sublimit” means the maximum principal amount of Swing Line Loans the
Swing Line Lender may have outstanding to the Borrower at any one time, which,
as of the date of this Agreement, is $50,000,000.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, including interest, additions to tax
and penalties applicable thereto.
“Transferee” is defined in Section 12.3(e).
“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurocurrency Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurocurrency Loan.
“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official


22

--------------------------------------------------------------------------------





by a supervisory authority or regulator under or based on the law in the country
where such Lender is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed.
“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.
“U.S. Special Resolution Regimes” is defined in Section 9.16.
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests shall at the time be so owned or controlled.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
1.2.    Loan Types. For purposes of this Agreement, Loans may be classified and
referred to by Type (e.g., a “Eurocurrency Loan”). Advances also may be
classified and referred to by Type (e.g., a “Eurocurrency Advance”).
1.3.    Computation of Time Periods. In this Agreement, in the computation of a
period of time from a specified date to a later specified date, unless otherwise
stated the word “from” means “from and including” and the word “to” or “until”
each means “to but excluding”.
1.4.    Other Definitional Terms; Interpretative Provisions. The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. References to Sections, Exhibits, schedules and like references
are to this Agreement unless otherwise expressly provided. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The term “shall” shall have the same meaning as the term “will”.
Unless the context in which used herein otherwise clearly requires, “or” has the
inclusive meaning represented by the phrase “and/or.” All incorporation by
reference of covenants, terms, definitions or other provisions from other
agreements are incorporated into this Agreement as if such provisions were fully
set forth herein, and such incorporation shall include all necessary definitions
and related provisions from such other agreements but including only amendments
thereto agreed to by the Lenders, and shall survive any termination of such
other agreements until the Obligations under this Agreement and the other Loan
Documents are irrevocably paid in full (other than inchoate indemnity
obligations and Obligations that have been Cash Collateralized), all Facility
LCs have expired without renewal or been returned to LC Issuer, and the
Commitments are terminated. Any reference to any law shall include all statutory
and regulatory provisions consolidating, amending,


23

--------------------------------------------------------------------------------





replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time and any successor law or regulation.
References to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time.
1.5.    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.
ARTICLE II

THE CREDITS
2.1.    Commitment. From and including the date of this Agreement and prior to
the Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Revolving Loans to the Borrower
in Dollars and participate in Facility LCs issued upon the request of the
Borrower, provided that, after giving effect to the making of each such Loan and
the issuance of each such Facility LC, (i) the amount of such Lender’s
Outstanding Credit Exposure shall not exceed its Commitment, and (ii) the
Aggregate Outstanding Credit Exposure shall not exceed the Aggregate Commitment.
Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow the Revolving Loans at any time prior to the Facility Termination Date.
Unless previously terminated, the Commitments shall terminate on the Facility
Termination Date. The LC Issuer will issue Facility LCs hereunder on the terms
and conditions set forth in Section 2.19.
2.2.    Required Payments. The Aggregate Outstanding Credit Exposure and all
other unpaid Obligations under this Agreement and the other Loan Documents shall
be paid in full by the Borrower on the Facility Termination Date. If the
Aggregate Outstanding Credit Exposure at any time exceeds the Aggregate
Commitment, the Borrower shall immediately make a payment on the Loans or Cash
Collateralize LC Obligations in an account with the Administrative Agent
pursuant to Section 2.19 sufficient to eliminate such excess.
2.3.    Ratable Loans; Types of Advances. Each Advance hereunder (other than any
Swing Line Loan) shall consist of Revolving Loans made from the several Lenders
ratably according to their Pro Rata Shares. The Advances may be Base Rate
Advances or Eurocurrency Advances, or a combination thereof, selected by the
Borrower in accordance with Sections 2.8 and 2.9, or Swing Line Loans selected
by the Borrower in accordance with Section 2.4.


24

--------------------------------------------------------------------------------





2.4.    Swing Line Loans.
(a)    Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 as well, from and including the date of this
Agreement and prior to the Facility Termination Date, the Swing Line Lender may,
at its option and in its sole discretion, on the terms and conditions set forth
in this Agreement, make Swing Line Loans in Dollars to the Borrower from time to
time in an aggregate principal amount not to exceed the Swing Line Sublimit,
provided that the Aggregate Outstanding Credit Exposure shall not at any time
exceed the Aggregate Commitment, and provided further that at no time shall the
sum of (i) the Swing Line Loans, plus (ii) the outstanding Revolving Loans, plus
(iii) the LC Obligations, exceed the Aggregate Commitment at such time. Subject
to the terms of this Agreement (including, without limitation the discretion of
the Swing Line Lender), the Borrower may borrow, repay and reborrow Swing Line
Loans at any time prior to the Facility Termination Date.
(b)    Borrowing Notice. In order to borrow a Swing Line Loan, the Borrower
shall deliver to the Administrative Agent and the Swing Line Lender irrevocable
notice in the form of Exhibit C-1 (a “Swing Line Borrowing Notice”) not later
than 12:00 noon (Chicago time) on the Borrowing Date of each Swing Line Loan,
specifying (i) the applicable Borrowing Date (which date shall be a Business
Day), and (ii) the aggregate amount of the requested Swing Line Loan which shall
be an amount not less than $100,000.
(c)    Making of Swing Line Loans; Participations. Not later than 2:00 p.m.
(Chicago time) on the applicable Borrowing Date, the Swing Line Lender shall
make available the Swing Line Loan, in funds immediately available, to the
Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will promptly make the funds so received from the Swing
Line Lender available to the Borrower on the Borrowing Date at the
Administrative Agent’s aforesaid address. Each time that a Swing Line Loan is
made by the Swing Line Lender, the Swing Line Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably sold
to each Lender and each Lender shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from the Swing
Line Lender, a participation in such Swing Line Loan in proportion to its Pro
Rata Share.
(d)    Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Borrower on the date selected by the Administrative Agent. In addition,
the Swing Line Lender may at any time in its sole discretion with respect to any
outstanding Swing Line Loan, require each Lender to fund the participation
acquired by such Lender pursuant to Section 2.4(c) or require each Lender
(including the Swing Line Lender) to make a Revolving Loan in the amount of such
Lender’s Pro Rata Share of such Swing Line Loan (including, without limitation,
any interest accrued and unpaid thereon), for the purpose of repaying such Swing
Line Loan. Not later than 12:00 noon (Chicago time) on the date of any notice
received pursuant to this Section 2.4(d) (or, if such notice is received after
10:00 a.m. (Chicago time) on such Business Day, then within two hours after
receiving such notice), each Lender shall make available its required Revolving
Loan, in funds immediately available to the Administrative Agent at its address
specified pursuant to Article XIII. Revolving Loans made pursuant to this


25

--------------------------------------------------------------------------------





Section 2.4(d) shall initially be Base Rate Loans and thereafter may be
continued as Base Rate Loans or converted into Eurocurrency Loans in the manner
provided in Section 2.9 and subject to the other conditions and limitations set
forth in this Article II. Unless a Lender shall have notified the Swing Line
Lender, prior to the Swing Line Lender’s making any Swing Line Loan, that any
applicable condition precedent set forth in Sections 4.1 or 4.2 had not then
been satisfied, such Lender’s obligation to make Revolving Loans pursuant to
this Section 2.4(d) to repay Swing Line Loans or to fund the participation
acquired pursuant to Section 2.4(c) shall be unconditional, continuing,
irrevocable and absolute and shall not be affected by any circumstances,
including (a) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Borrower, the Administrative Agent, the
Swing Line Lender or any other Person, (b) the occurrence or continuance of a
Default or Event of Default, (c) any adverse change in the condition (financial
or otherwise) of the Borrower, or (d) any other circumstances, happening or
event whatsoever. In the event that any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 2.4(d), interest shall
accrue thereon at the Federal Funds Effective Rate for each day during the
period commencing on the date of demand and ending on the date such amount is
received and the Administrative Agent shall be entitled to receive, retain and
apply against such obligation the principal and interest otherwise payable to
such Lender hereunder until the Administrative Agent receives such payment from
such Lender or such obligation is otherwise fully satisfied. On the Facility
Termination Date, the Borrower shall repay in full the outstanding principal
balance of the Swing Line Loans.
2.5.    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender according to its Pro Rata Share a commitment fee
at a per annum rate equal to the Applicable Margin on the average daily
Available Aggregate Commitment from the date hereof to and including the
Facility Termination Date, payable in arrears on each Payment Date hereafter and
on the Facility Termination Date. Swing Line Loans shall not count as usage of
the Aggregate Commitment for the purpose of calculating the commitment fee due
hereunder.
2.6.    Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in
the minimum amount of $5,000,000 and incremental amounts in integral multiples
of $1,000,000, and each Base Rate Advance (other than an Advance to repay Swing
Line Loans) shall be in the minimum amount of $1,000,000 and incremental amounts
in integral multiples of $500,000, provided, however, that any Base Rate Advance
may be in the amount of the Available Aggregate Commitment.
2.7.    Reductions in Aggregate Commitment; Optional Principal Payments.
(a)    The Borrower may permanently reduce the Aggregate Commitment, in whole or
in part, ratably among the Lenders in a minimum aggregate amount of $5,000,000
and in integral multiples of $1,000,000, upon at least five (5) Business Days’
prior written notice to the Administrative Agent by 3:00 p.m. (Chicago time) in
the form of Exhibit C-3 (a “Payment Notice”), which notice shall specify the
amount of any such reduction, provided, however, that the amount of the
Aggregate Commitment of the Lenders may not be reduced below the Aggregate
Outstanding Credit Exposure. All accrued commitment fees shall be payable on the
effective date of any termination of the obligations of the Lenders to make
Credit Extensions hereunder.


26

--------------------------------------------------------------------------------





(b)    The Borrower may from time to time pay, without penalty or premium, all
outstanding Base Rate Advances (other than Swing Line Loans), or, in a minimum
aggregate amount of $1,000,000 and incremental amounts in integral multiples of
$500,000 (or the aggregate amount of the outstanding Loans at such time), any
portion of the aggregate outstanding Base Rate Advances (other than Swing Line
Loans) upon same day notice by 10:00 a.m. (Chicago time) to the Administrative
Agent. The Borrower may at any time pay, without penalty or premium, all
outstanding Swing Line Loans, or any portion of the outstanding Swing Line
Loans, with notice to the Administrative Agent and the Swing Line Lender by
12:00 noon (Chicago time) on the date of repayment. The Borrower may from time
to time pay, subject to the payment of any funding indemnification amounts
required by Section 3.4 but without penalty or premium, all outstanding
Eurocurrency Advances, or, in a minimum aggregate amount of $5,000,000 and
incremental amounts in integral multiples of $1,000,000 (or the aggregate amount
of the outstanding Revolving Loans at such time), any portion of the aggregate
outstanding Eurocurrency Advances upon at least two (2) Business Days’ prior
written notice to the Administrative Agent by 3:00 p.m. (Chicago time).
2.8.    Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurocurrency
Advance, the Interest Period applicable thereto from time to time. The Borrower
shall give the Administrative Agent irrevocable notice in the form of Exhibit
C-1 (a “Borrowing Notice”) not later than 10:00 a.m. (Chicago time) on the
Borrowing Date of each Base Rate Advance (other than a Swing Line Loan), and two
(2) Business Days before the Borrowing Date for each Eurocurrency Advance,
specifying:
(i)    the Borrowing Date, which shall be a Business Day, of such Advance,
(ii)    the aggregate amount of such Advance,
(iii)    the Type of Advance selected, and
(iv)    in the case of each Eurocurrency Advance, the Interest Period applicable
thereto.
Promptly following receipt of a Borrowing Notice, the Administrative Agent shall
advise each Lender of the details thereof and such Lender’s Pro Rata Share of
such Advance. Not later than 12:00 noon (Chicago time) on each Borrowing Date
(or, if a Lender receives such advice from the Administrative Agent after 10:00
a.m. (Chicago time) on such Business Day in the case of Base Rate Advances,
within two hours after receiving such notice), each Lender shall make available
its Loan or Loans in funds immediately available to the Administrative Agent at
its address specified pursuant to Article XIII. The Administrative Agent will
promptly make the funds so received from the Lenders available to the Borrower
at the Administrative Agent’s aforesaid address.
2.9.    Conversion and Continuation of Outstanding Advances; Maximum Number of
Interest Periods. Base Rate Advances (other than Swing Line Loans) shall
continue as Base Rate Advances unless and until such Base Rate Advances are
converted into Eurocurrency Advances pursuant to this Section 2.9 or are repaid
in accordance with Section 2.7. Each Eurocurrency Advance shall continue as a
Eurocurrency Advance until the end of the then applicable Interest


27

--------------------------------------------------------------------------------





Period therefor, at which time such Eurocurrency Advance shall be automatically
converted into a Base Rate Advance unless (x) such Eurocurrency Advance is or
was repaid in accordance with Section 2.7 or (y) the Borrower shall have given
the Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurocurrency Advance
continue as a Eurocurrency Advance for the same or another Interest Period.
Subject to the terms of Section 2.6, the Borrower may elect from time to time to
convert all or any part of a Base Rate Advance (other than a Swing Line Loan)
into a Eurocurrency Advance. The Borrower shall give the Administrative Agent
irrevocable notice in the form of Exhibit C-2 (a “Conversion/Continuation
Notice”) of each conversion of a Base Rate Advance into a Eurocurrency Advance,
conversion of a Eurocurrency Advance to a Base Rate Advance, or continuation of
a Eurocurrency Advance not later than 10:00 a.m. (Chicago time) at least two (2)
Business Days prior to the date of the requested conversion or continuation,
specifying:
(i)    the requested date, which shall be a Business Day, of such conversion or
continuation,
(ii)    the Type of the Advance which is to be converted or continued, and
(iii)    the amount of such Advance which is to be converted into or continued
as a Eurocurrency Advance and the duration of the Interest Period applicable
thereto.
After giving effect to all Advances, all conversions of Advances from one Type
to another and all continuations of Advances of the same Type, there shall be no
more than five (5) Interest Periods in effect hereunder.
Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or roll over all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent and such Lender.
2.10.    Interest Rates. Each Base Rate Advance (other than a Swing Line Loan)
shall bear interest on the outstanding principal amount thereof, for each day
from and including the date such Advance is made or is automatically converted
from a Eurocurrency Advance into a Base Rate Advance pursuant to Section 2.9, to
but excluding the date it becomes due or is converted into a Eurocurrency
Advance pursuant to Section 2.9 hereof, at a rate per annum equal to the Base
Rate for such day; provided, that if a Base Rate Advance is due as a result of
an Event of Default or is otherwise outstanding during the continuance of an
Event of Default, the Base Rate shall continue to apply thereto plus such other
amounts as required under Section 2.11. Each Swing Line Loan shall bear interest
on the outstanding principal amount thereof, for each day from and including the
day such Swing Line Loan is made to but excluding the date it is paid, at a rate
per annum equal to, at the Borrower’s option, the Base Rate for such day or the
Daily Eurocurrency Rate. Changes in the rate of interest on that portion of any
Advance maintained as a Base Rate Advance will take effect simultaneously with
each change in the Alternate Base Rate. Each Eurocurrency Advance shall bear
interest on the outstanding principal amount thereof from and including the
first day of the Interest Period applicable thereto to (but not including) the
last day of such Interest Period at the interest rate determined by the
Administrative Agent as applicable to such Eurocurrency Advance


28

--------------------------------------------------------------------------------





based upon the Borrower’s selections under Sections 2.8 and 2.9 and the
definition of Applicable Margin. No Interest Period may end after the Facility
Termination Date.
2.11.    Rates Applicable After Event of Default. Notwithstanding anything to
the contrary contained in Sections 2.8, 2.9 or 2.10, during the continuance of a
Default or Event of Default the Required Lenders may, at their option, by notice
from the Administrative Agent to the Borrower (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.3
requiring unanimous consent of the Lenders to changes in interest rates),
declare that no Advance may be made as, converted into or continued as a
Eurocurrency Advance. During the continuance of an Event of Default the Required
Lenders may, at their option, by notice from the Administrative Agent to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.3 requiring unanimous consent of the
Lenders to changes in interest rates), (i) declare that each Eurocurrency
Advance shall bear interest for the remainder of the applicable Interest Period
at the rate otherwise applicable to such Interest Period plus 2.00% per annum,
(ii) each Base Rate Advance shall bear interest at a rate per annum equal to the
Base Rate in effect from time to time plus 2.00% per annum, and (iii) the LC Fee
shall be increased by 2.00% per annum, provided that, during the continuance of
an Event of Default under Sections 7.6 or 7.7, the interest rates set forth in
clauses (i) and (ii) above and the increase in the LC Fee set forth in clause
(iii) above shall be applicable automatically to all Credit Extensions without
any election or action on the part of the Administrative Agent or any Lender.
After an Event of Default has been waived, the interest rate applicable to
advances and the LC Fee shall revert to the rates applicable prior to the
occurrence of an Event of Default.
2.12.    Method of Payment. Each Advance shall be repaid and each payment of
interest thereon shall be paid in Dollars. All payments of the Obligations under
this Agreement and the other Loan Documents shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Administrative
Agent at the Administrative Agent’s address specified pursuant to Article XIII,
or at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to the Borrower, by 12:00 noon (Chicago
time) on the date when due and shall (except (i) with respect to repayments of
Swing Line Loans, (ii) in the case of Reimbursement Obligations for which the LC
Issuer has not been fully indemnified by the Lenders, or (iii) as otherwise
specifically required hereunder) be applied ratably by the Administrative Agent
among the Lenders. Each payment delivered to the Administrative Agent for the
account of any Lender shall be delivered promptly by the Administrative Agent to
such Lender in the same type of funds that the Administrative Agent received at
its address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender. The
Administrative Agent is hereby authorized to charge the account of the Borrower
maintained with U.S. Bank for each payment of principal, interest, Reimbursement
Obligations and fees as it becomes due hereunder. Each reference to the
Administrative Agent in this Section 2.12 shall also be deemed to refer, and
shall apply equally, to the LC Issuer, in the case of payments required to be
made by the Borrower to the LC Issuer pursuant to Section 2.19(f).
2.13.    Noteless Agreement; Evidence of Indebtedness. %4. Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the Indebtedness of the


29

--------------------------------------------------------------------------------





Borrower to such Lender resulting from each Loan made by such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.
(a)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder and Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (iii) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time, and (iv) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.
(b)    The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
(c)    Any Lender (including the Swing Line Lender) may request that its Loans
be evidenced by a promissory note substantially in the form of Exhibit D (with
appropriate changes for notes evidencing Swing Line Loans) (each a “Note”). In
such event, the Borrower shall prepare, execute and deliver to such Lender such
Note or Notes payable to the order of such Lender in a form supplied by the
Administrative Agent.
2.14.    Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any Person or Persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrower, it being understood that the
foregoing authorization is specifically intended to allow Borrowing Notices,
Swing Line Borrowing Notices and Conversion/Continuation Notices to be given
telephonically. The Borrower agrees to deliver promptly to the Administrative
Agent a written confirmation (which may include e-mail) of each telephonic
notice authenticated by an Authorized Officer. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error. The parties agree to prepare appropriate
documentation to correct any such error within ten (10) days after discovery by
any party to this Agreement.
2.15.    Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Base Rate Advance and each Swing Line Loan shall be payable on each Payment
Date, commencing with the first such Payment Date to occur after the date hereof
and at maturity. Interest accrued on each Eurocurrency Advance shall be payable
on the last day of its applicable Interest Period, on any date on which the
Eurocurrency Advance is prepaid, whether by acceleration or otherwise, and at
maturity. Interest accrued on each Eurocurrency Advance having an Interest
Period longer than three (3) months shall also be payable on the last day of
each three-month interval during such Interest Period. Interest accrued pursuant
to Section 2.11 shall be payable on demand. Interest on all Advances and fees
shall be calculated for actual days elapsed on the basis of a 360-day year,
except that interest computed by reference to the Alternate Base Rate shall be
calculated for actual days elapsed on the basis of a 365/366-day year. Interest
shall be payable for the day an Advance


30

--------------------------------------------------------------------------------





is made but not for the day of any payment on the amount paid if payment is
received prior to 12:00 noon (Chicago time) at the place of payment. If any
payment of principal of or interest on an Advance shall become due on a day
(other than a Payment Date) which is not a Business Day, such payment shall be
made on the next succeeding Business Day.
2.16.    Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Commitment reduction notice, Borrowing
Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice, and
repayment notice received by it hereunder. Promptly after notice from the LC
Issuer, the Administrative Agent will notify each Lender of the contents of each
request for issuance of a Facility LC hereunder. The Administrative Agent will
notify each Lender of the interest rate applicable to each Eurocurrency Advance
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.
2.17.    Lending Installations. Each Lender may book its Advances and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and the LC
Issuer may, by written notice to the Administrative Agent and the Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.
2.18.    Non-Receipt of Funds by the Administrative Agent. Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of (i)
in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (y) in the case of payment by the Borrower, the interest rate
applicable to the relevant Loan.




31

--------------------------------------------------------------------------------





2.19.    Facility LCs.
(a)    Issuance. The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby letters of credit denominated in
Dollars (each, a “Facility LC”) and to renew, extend, increase, decrease or
otherwise modify each Facility LC (“Modify,” and each such action a
“Modification”), from time to time from and including the date of this Agreement
and prior to the Facility Termination Date upon the request of the Borrower;
provided that immediately after each such Facility LC is issued or Modified, (i)
the aggregate amount of the outstanding LC Obligations shall not exceed
$50,000,000, and (ii) the Aggregate Outstanding Credit Exposure shall not exceed
the Aggregate Commitment. No Facility LC shall have an expiry date later than
the earlier to occur of (x) the fifth Business Day prior to the Facility
Termination Date and (y) one (1) year after its issuance; provided, however,
that the expiry date of a Facility LC may be up to one (1) year later than the
fifth Business Day prior to the Facility Termination Date if the Borrower has
posted on or before the fifth Business Day prior to the Facility Termination
Date cash collateral in the Facility LC Collateral Account on terms satisfactory
to the Administrative Agent in an amount equal to 105% of the LC Obligations
with respect to such Facility LC. Notwithstanding anything herein to the
contrary, the LC Issuer shall have no obligation hereunder to issue any Facility
LC the proceeds of which would be made available to any Person (i) to fund any
activity or business of, with, or for the benefit of any Sanctioned Person, or
in any country or territory that, at the time of such funding, is the subject of
any Sanctions, except to the extent permissible for a Person organized under the
Laws of the United States of America or a political subdivision thereof, or
otherwise constituting a citizen thereof, or (ii) in any manner that would
result in a violation of any Sanctions by any party to this Agreement.
(b)    Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC, the LC Issuer shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably sold to each Lender, and each
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the LC Issuer, a participation in
such Facility LC (and each Modification thereof) and the related LC Obligations
in proportion to its Pro Rata Share.
(c)    Notice. Subject to Section 2.19(a), the Borrower shall give the
Administrative Agent notice prior to 10:00 a.m. (Chicago time) at least five (5)
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. Upon receipt of such notice, the Administrative Agent
shall promptly notify the LC Issuer and each Lender of the contents thereof and
of the amount of such Lender’s participation in such proposed Facility LC. The
issuance or Modification by the LC Issuer of any Facility LC shall, in addition
to the conditions precedent set forth in Article IV, be subject to the
conditions precedent that such Facility LC shall be reasonably satisfactory to
the LC Issuer and that the Borrower shall have executed and delivered such
application agreement and/or such other instruments and agreements relating to
such Facility LC as the LC Issuer shall have reasonably requested (each, a
“Facility LC Application”). The LC Issuer shall have no independent duty to
ascertain whether the conditions set forth in Article IV have been satisfied;


32

--------------------------------------------------------------------------------





provided, however, that the LC Issuer shall not issue a Facility LC if, on or
before the proposed date of issuance, the LC Issuer shall have received notice
from the Administrative Agent or the Required Lenders that any such condition
has not been satisfied or waived. In the event of any conflict between the terms
of this Agreement and the terms of any Facility LC Application, the terms of
this Agreement shall control.
(d)    LC Fees. The Borrower shall pay to the Administrative Agent, for the
account of the Lenders ratably in accordance with their respective Pro Rata
Shares, with respect to each Facility LC, a letter of credit fee at a per annum
rate equal to the Applicable Margin for Eurocurrency Loans in effect from time
to time on the average daily undrawn stated amount under such Facility LC, such
fee to be payable in arrears on each Payment Date (the “LC Fee”). The Borrower
shall also pay to the LC Issuer for its own account (x) a fronting fee in an
amount equal to 0.125% per annum of the average daily undrawn stated amount
under such Facility LC, such fee to be payable in arrears on each Payment Date
and (y) on demand, all amendment, drawing and other fees regularly charged by
the LC Issuer to its letter of credit customers and all reasonable out-of-pocket
expenses incurred by the LC Issuer in connection with the issuance,
Modification, administration or payment of any Facility LC.
(e)    Administration; Reimbursement by Lenders. Upon receipt of any demand for
payment under any Facility LC from the beneficiary of such Facility LC, the LC
Issuer shall notify the Administrative Agent and the Administrative Agent shall
promptly notify the Borrower and each other Lender as to the amount to be paid
by the LC Issuer as a result of such demand and the proposed payment date (the
“LC Payment Date”). The responsibility of the LC Issuer to the Borrower and each
Lender shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC in connection with such presentment
shall be in conformity in all material respects with such Facility LC. The LC
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Event of Default or any condition precedent whatsoever, to reimburse the
LC Issuer on demand for (i) such Lender’s Pro Rata Share of the amount of each
payment made by the LC Issuer under each Facility LC to the extent such amount
is not reimbursed by the Borrower pursuant to Section 2.19(f) below and there
are not funds available in the Facility LC Collateral Account to cover the same,
plus (ii) interest on the foregoing amount to be reimbursed by such Lender, for
each day from the date of the LC Issuer’s demand for such reimbursement (or, if
such demand is made after 11:00 a.m. (Chicago time) on such date, from the next
succeeding Business Day) to the date on which such Lender pays the amount to be
reimbursed by it at the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
(f)    Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the


33

--------------------------------------------------------------------------------





extent, caused by (i) the willful misconduct or gross negligence of the LC
Issuer in determining whether a request presented under any Facility LC issued
by it complied with the terms of such Facility LC or (ii) the LC Issuer’s
failure to pay under any Facility LC issued by it after the presentation to it
of a request strictly complying with the terms and conditions of such Facility
LC. All such amounts paid by the LC Issuer and remaining unpaid by the Borrower
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to (x) the rate applicable to Base Rate Advances for such day if
such day falls on or before the applicable LC Payment Date and (y) the sum of
2.00% per annum plus the rate applicable to Base Rate Advances for such day if
such day falls after such LC Payment Date. The LC Issuer will pay to each Lender
ratably in accordance with its Pro Rata Share all amounts received by it from
the Borrower for application in payment, in whole or in part, of the
Reimbursement Obligation in respect of any Facility LC issued by the LC Issuer,
but only to the extent such Lender has made payment to the LC Issuer in respect
of such Facility LC pursuant to Section 2.19(e). Subject to the terms and
conditions of this Agreement (including the submission of a Swing Line Borrowing
Notice or Borrowing Notice in compliance with Section 2.4 or Section 2.8,
respectively, and the satisfaction of the applicable conditions precedent set
forth in Article IV), the Borrower may request an Advance hereunder for the
purpose of satisfying any Reimbursement Obligation.
(g)    Obligations Absolute. The Borrower’s obligations under this Section 2.19
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuer and
the Lenders that the LC Issuer and the Lenders shall not be responsible for, and
the Borrower’s Reimbursement Obligation in respect of any Facility LC shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of any Facility LC or
any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the LC Issuer or any Lender under any liability to
the Borrower. Nothing in this Section 2.19(g) is intended to limit the right of
the Borrower to make a claim against the LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.19(f).
(h)    Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, facsimile, or electronic mail
message, statement, order or other document believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel, independent accountants and
other experts selected by the LC Issuer. The LC Issuer shall be fully justified
in failing or refusing to take any action under this Agreement unless it shall
first have received


34

--------------------------------------------------------------------------------





such advice or concurrence of the Required Lenders as it reasonably deems
appropriate or it shall first be indemnified to its reasonable satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. Notwithstanding
any other provision of this Section 2.19, the LC Issuer shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.
(i)    Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses (including
reasonable counsel fees and disbursements) which such Lender, the LC Issuer or
the Administrative Agent may incur (or which may be claimed against such Lender,
the LC Issuer or the Administrative Agent by any Person whatsoever) by reason of
or in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Facility LC or any actual or proposed use of
any Facility LC, including any claims, damages, losses, liabilities, costs or
expenses (including reasonable counsel fees and disbursements) which the LC
Issuer may incur (i) by reason of or in connection with the failure of any other
Lender to fulfill or comply with its obligations to the LC Issuer hereunder (but
nothing herein contained shall affect any rights the Borrower may have against
any Defaulting Lender) or (ii) by reason of or on account of the LC Issuer
issuing any Facility LC which specifies that the term “Beneficiary” included
therein includes any successor by operation of law of the named Beneficiary, but
which Facility LC does not require that any drawing by any such successor
Beneficiary be accompanied by a copy of a legal document, satisfactory to the LC
Issuer, evidencing the appointment of such successor Beneficiary; provided that
the Borrower shall not be required to indemnify any Lender, the LC Issuer or the
Administrative Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the LC Issuer in determining whether a request
presented under any Facility LC complied with the terms of such Facility LC or
(y) the LC Issuer’s failure to pay under any Facility LC after the presentation
to it of a request strictly complying with the terms and conditions of such
Facility LC. Nothing in this Section 2.19(i) is intended to limit the
obligations of the Borrower under any other provision of this Agreement.
(j)    Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify the LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.19 or any
action taken or omitted by such indemnitees hereunder.
(k)    Facility LC Collateral Account. If an Event of Default has occurred and
is continuing or if required pursuant to Section 2.22(d), the Borrower agrees
that it will, upon the


35

--------------------------------------------------------------------------------





request of the Administrative Agent or the Required Lenders and until the final
expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements satisfactory to the
Administrative Agent (the “Facility LC Collateral Account”), in the name of such
Borrower but under the sole dominion and control of the Administrative Agent,
for the benefit of the Lenders and in which such Borrower shall have no interest
other than as set forth in Section 8.1. The Borrower hereby pledges, assigns and
grants to the Administrative Agent, on behalf of and for the ratable benefit of
the Lenders and the LC Issuer, a security interest in all of the Borrower’s
right, title and interest in and to all funds which may from time to time be on
deposit in the Facility LC Collateral Account to secure the prompt and complete
payment and performance of the Obligations. The Administrative Agent will invest
any funds on deposit from time to time in the Facility LC Collateral Account in
certificates of deposit of U.S. Bank having a maturity not exceeding thirty (30)
days. Nothing in this Section 2.19(k) shall either obligate the Administrative
Agent to require the Borrower to deposit any funds in the Facility LC Collateral
Account or limit the right of the Administrative Agent to release any funds held
in the Facility LC Collateral Account in each case other than as required by
Section 2.22 or Section 8.1.
(l)    Rights as a Lender. In its capacity as a Lender, the LC Issuer shall have
the same rights and obligations as any other Lender.
(m)    Separate Reimbursement Agreement. In the event the LC Issuer enters into
a separate reimbursement agreement with the Borrower covering the Facility LCs
and the terms of such reimbursement agreement conflict with or contradict the
terms of this Agreement, the terms of this Agreement shall control.
2.20.    Replacement of Lender. If the Borrower is required pursuant to Sections
3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any Lender’s
obligation to make or continue, or to convert Base Rate Advances into,
Eurocurrency Advances shall be suspended pursuant to Section 3.3 or if any
Lender defaults in its obligation to make a Loan, reimburse the LC Issuer
pursuant to Section 2.19(e) or the Swing Line Lender pursuant to Section 2.4(d)
or declines to approve an amendment or waiver that is approved by the Required
Lenders or otherwise becomes a Defaulting Lender (any Lender so affected an
“Affected Lender”), the Borrower may elect, if the issue or event causing such
Lender to be an Affected Lender is still effective, to replace such Affected
Lender as a Lender party to this Agreement, provided that no Default or Event of
Default shall have occurred and be continuing at the time of such replacement
(except in the case of a Lender’s failure to approve an amendment or waiver that
would cure any Default or Event of Default), and provided further that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Administrative Agent and, to the
Borrower’s and the Administrative Agent’s reasonable satisfaction, which other
bank or entity does not suffer from and is not impacted by the issue or event
causing the replacement of the Affected Lender, shall agree, as of such date, to
purchase for cash at par the Advances and other Obligations due to the Affected
Lender under this Agreement and the other Loan Documents pursuant to an
assignment substantially in the form of Exhibit B and to become a Lender for all
purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to comply with the requirements of
Section 12.3 applicable to assignments, and (ii) the Borrower shall pay to such


36

--------------------------------------------------------------------------------





Affected Lender in same day funds on the day of such replacement (A) all
interest, fees and other amounts then accrued but unpaid to such Affected Lender
by the Borrower hereunder to and including the date of termination, including
payments due to such Affected Lender under Sections 3.1, 3.2, 3.4 and 3.5, and
(B) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 3.4 had the Loans of such
Affected Lender been prepaid on such date rather than sold to the replacement
Lender. Each party hereto agrees that (i) an assignment required pursuant to
this paragraph may be effected pursuant to an assignment and assumption executed
by the Borrower, the Administrative Agent and the assignee, and (ii) the
Affected Lender need not be a party thereto in order for such assignment and
assumption to be effective and shall be deemed to have consented to and be bound
by the terms thereof, provided that any such documents shall be without recourse
to or warranty by the parties thereto.
2.21.    Limitation of Interest. The Borrower, the Administrative Agent and the
Lenders intend to strictly comply with all applicable Laws, including applicable
usury laws. Accordingly, the provisions of this Section 2.21 shall govern and
control over every other provision of this Agreement or any other Loan Document
which conflicts or is inconsistent with this Section 2.21, even if such
provision declares that it controls. As used in this Section 2.21, the term
“interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable Law, provided that, to
the maximum extent permitted by applicable Law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of this Agreement. In no event shall the Borrower or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, receive
or retain, (a) any interest in excess of the maximum amount of nonusurious
interest permitted under the applicable Laws (if any) of the United States or of
any applicable state, or (b) total interest in excess of the amount which such
Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of this Agreement at
the Highest Lawful Rate. On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds the Highest Lawful Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Highest Lawful Rate
for that day, and shall remain fixed at the Highest Lawful Rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence. Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the Highest Lawful Rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate. The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made. None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 2.21, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Highest Lawful Rate. If the term of any Loan or any other Obligation outstanding
hereunder or under the other Loan Documents is shortened by reason of
acceleration of maturity as a result of any Event of Default or by any other
cause, or by reason of any required or permitted prepayment,


37

--------------------------------------------------------------------------------





and if for that (or any other) reason any Lender at any time, including the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Lender, it shall be credited pro
tanto against the then-outstanding principal balance of the Borrower’s
Obligations to such Lender, effective as of the date or dates when the event
occurs which causes it to be excess interest, until such excess is exhausted or
all of such principal has been fully paid and satisfied, whichever occurs first,
and any remaining balance of such excess shall be promptly refunded to its
payor.
2.22.    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:
(i)
Waivers and Amendments. Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of Required Lenders; provided, that
any amendment, waiver or consent (x) that increases or extends the Commitment of
any Defaulting Lender, or reduces, or extends the time for payment of, amounts
owing to a Defaulting Lender (unless otherwise provided in this Agreement),
shall in any case require the consent of such Defaulting Lender, and (y)
requiring the consent of all the Lenders or each affected Lender that by its
terms affects any Defaulting Lender disproportionately adversely relative to the
other affected Lenders shall require the consent of such Defaulting Lender.

(ii)
Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 11.1 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the LC Issuer and Swing Line Lender hereunder; third, to
Cash Collateralize the LC Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.22(d); fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account (including the Facility LC
Collateral Account) and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the LC Issuer’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Facility
LCs issued under this Agreement, in accordance with Section 2.22(d); sixth, to
the payment of any amounts owing to the Lenders, the LC Issuer or Swing Line
Lender as a result



38

--------------------------------------------------------------------------------





of any judgment of a court of competent jurisdiction obtained by any Lender, the
LC Issuer or Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; eighth, if so determined by the Administrative Agent, distributed to
the Lenders other than the Defaulting Lender until the ratio of the Outstanding
Credit Exposures of such Lenders to the Aggregate Outstanding Credit Exposure
equals such ratio immediately prior to the Defaulting Lender’s failure to fund
any portion of any Loans or participations in Facility LCs or Swing Line Loans;
and ninth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Facility LC issuances in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Facility LCs were issued at a time when the conditions
set forth in Section 4.2 were satisfied or waived, such payment shall be applied
solely to pay the Credit Extensions of all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Credit Extensions of such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments without giving effect to Section
2.22(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.22(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)
Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
commitment fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B)    Each Defaulting Lender shall be entitled to receive LC Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its ratable share of the stated amount of Facility LCs for which it
has provided Cash Collateral pursuant to Section 2.22(d).
(C)    With respect to any commitment fee or LC Fee not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in LC Obligations or Swing Line Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the LC
Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the LC
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.


39

--------------------------------------------------------------------------------





(iv)
Reallocation of Participations to Reduce Fronting Exposure. All or any part of
such Defaulting Lender’s participation in LC Obligations and Swing Line Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Outstanding Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. Subject to Section 9.15, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v)
Cash Collateral, Repayment of Swing Line Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under Law, (x) first, prepay Swing Line Loans in an amount equal to the Swing
Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the LC
Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.22(d).

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the LC Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Facility LCs and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.22(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(c)    New Swing Line Loans/Facility LCs. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Line
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Line Loan and (ii) the LC Issuer shall not be required to
issue, extend, renew or increase any Facility LC unless it is satisfied that it
will have no Fronting Exposure after giving effect thereto.
(d)    Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent or the LC Issuer (with a copy to the Administrative Agent) the Borrower
shall Cash Collateralize the LC Issuer’s


40

--------------------------------------------------------------------------------





Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 2.22(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.
(i)
Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the LC Issuer, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of LC
Obligations, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the LC Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(ii)
Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 in respect of
Facility LCs shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of LC Obligations (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such Property as may otherwise be provided for herein.

(iii)
Termination of Requirement. Cash Collateral (or the appropriate portion thereof)
provided to reduce the LC Issuer’s Fronting Exposure shall no longer be required
to be held as Cash Collateral pursuant to this Section 2.22(d) following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent and the LC Issuer that there exists excess Cash
Collateral; provided that, subject to this Section 2.22 the Person providing
Cash Collateral and the LC Issuer may agree that Cash Collateral shall be held
to support future anticipated Fronting Exposure or other obligations.

2.23.    Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s offices on the Business Day preceding that on which final,
non-appealable judgment is given. The obligations of the Borrower in respect of
any sum due to any Lender or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender or the Administrative Agent (as the
case may be) may in accordance with normal, reasonable banking procedures
purchase


41

--------------------------------------------------------------------------------





the specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, the
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 11.2, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.
2.24.    Extensions of Commitments.
(a)     The Borrower may from time to time, pursuant to the provisions of this
Section 2.24, agree with one or more Lenders holding Commitments to extend the
termination date, and otherwise modify the terms of such Commitments or any
portion thereof (including by increasing the interest rate or fees payable in
respect of such Commitments or any portion thereof) (each such modification, an
"Extension") pursuant to one or more written offers (each, an "Extension Offer")
made from time to time by the Borrower to all Lenders, in each case on a pro
rata basis (based on their respective Pro Rata Shares) and on the same terms to
each such Lender. In connection with each Extension, the Borrower will provide
notification to the Administrative Agent (for distribution to the Lenders), no
later than thirty (30) days prior to the Facility Termination Date of the
requested new termination date for the extended Commitments (each an "Extended
Termination Date") and the due date for Lender responses. In connection with any
Extension, each Lender wishing to participate in such Extension shall, prior to
such due date, provide the Administrative Agent with a written notice thereof in
a form reasonably satisfactory to the Administrative Agent. Any Lender that does
not respond to an Extension Offer by the applicable due date shall be deemed to
have rejected such Extension.
(b)    Each Extension shall be subject to the following:
(i)
no Default or Event of Default shall have occurred and be continuing at the time
any Extension Offer is delivered to the Lenders or at the time of such
Extension;

(ii)
except as to interest rates, fees and termination date, the Commitment of any
Lender extended pursuant to any Extension shall have the same terms as the
Commitments of the Lenders that did not agree to the Extension Offer;

(iii)
the final termination date of the Commitments to be extended pursuant to an
Extension shall be later than the final termination date of the Commitments of
the Lenders that did not agree to the Extension Offer;

(iv)
if the aggregate amount of Commitments in respect of which Lenders shall have
accepted an Extension Offer exceeds the maximum aggregate amount of Commitments
offered to be extended by the Borrower pursuant to the relevant Extension Offer,
then such Commitments shall be extended ratably up to such



42

--------------------------------------------------------------------------------





maximum amount based on the relative Commitments of the Lenders that accepted
such Extension Offer;
(v)
all documentation in respect of such Extension shall be consistent with the
foregoing, and all written communications by the Borrower generally directed to
the applicable Lenders in connection therewith shall be in form and substance
consistent with the foregoing and otherwise reasonably satisfactory to the
Administrative Agent;

(vi)
any applicable Minimum Extension Condition shall be satisfied; and

(vii)
no Extension shall become effective unless, on the proposed effective date of
such Extension, the conditions set forth in Section 4.2 shall be satisfied (with
all references in such Section to a request for a Loan being deemed to be
references to the Extension on the applicable date of such Extension), and the
Administrative Agent shall have received a certificate to that effect dated the
applicable date of such Extension and executed by an Authorized Officer of the
Borrower.

(c)    [Reserved.]
(d)    The consummation and effectiveness of any Extension will be subject to a
condition set forth in the relevant Extension Offer (a "Minimum Extension
Condition") that a minimum amount be agreed to by the Lenders subject to such
Extension (to be determined in the Borrower’s discretion and specified in the
relevant Extension Offer, but in no event less than $100,000,000, unless another
amount is agreed to by the Administrative Agent). For the avoidance of doubt, it
is understood and agreed that the provisions of Section 11.2 will not apply to
Extensions of Commitments pursuant to Extension Offers made pursuant to and in
accordance with the provisions of this Section 2.24, including to any payment of
interest or fees in respect of any Commitments or Revolving Loans that have been
extended or made pursuant to an Extension at a rate or rates different from
those paid or payable in respect of Commitments or Revolving Loans of Lenders
that did not extend their Commitments, in each case as is set forth in the
relevant Extension Offer.
(e)    The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments (collectively, "Extension Amendments") to this Agreement
and the other Loan Documents as may be necessary in order to establish new
classes of Commitments and Revolving Loans created pursuant to an Extension, in
each case on terms consistent with this Section 2.24. Notwithstanding the
foregoing, the Administrative Agent shall have the right (but not the
obligation) to seek the advice or concurrence of the Required Lenders with
respect to any matter contemplated by this Section 2.24 and, if the
Administrative Agent seeks such advice or concurrence, the Administrative Agent
shall be permitted to enter into such amendments with the Borrower in accordance
with any instructions received from such Required Lenders and shall also be
entitled to refrain from entering into such amendments with the Borrower unless
and until it shall have received such advice or concurrence; provided, however,
that whether or not there has been a request by the Administrative Agent for any
such advice or concurrence, all such Extension Amendments entered into with the
Borrower by the Administrative Agent hereunder shall be binding on the Lenders.
Without limiting the foregoing, in connection with


43

--------------------------------------------------------------------------------





any Extension, the Borrower and any Subsidiary shall execute such agreements,
confirmations or other documentation as the Administrative Agent shall
reasonably request to accomplish the purposes of this Section 2.24.
(f)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be reasonably established by, or
acceptable to, the Administrative Agent to accomplish the purposes of this
Section 2.24.
(g)    This Section 2.24 shall supersede any provision in Section 8.3 to the
contrary.
2.25.    Increase Option. The Borrower may from time to time until the Facility
Termination Date elect to increase the Commitments in minimum increments of
$25,000,000 or such lower amount as the Borrower and the Administrative Agent
agree upon, so long as, after giving effect thereto, the aggregate amount of
such increases does not exceed $400,000,000. The Borrower may arrange for any
such increase to be provided by one or more Lenders (each Lender so agreeing to
an increase in its Commitment, an “Increasing Lender”), or by one or more new
banks, financial institutions or other entities that are Eligible Assignees
(each such new bank, financial institution or other entity, an “Augmenting
Lender”), to increase their existing Commitments, or extend Commitments, as the
case may be; provided that (i) each Augmenting Lender and each Increasing Lender
shall be subject to the approval of the Borrower, the Administrative Agent and
the LC Issuer, in each case not to be unreasonably withheld, and (ii) (x) in the
case of an Increasing Lender, the Borrower and such Increasing Lender execute an
agreement substantially in the form of Exhibit E hereto, and (y) in the case of
an Augmenting Lender, the Borrower and such Augmenting Lender execute an
agreement substantially in the form of Exhibit F hereto. No consent of any
Lender (other than the Lenders participating in the increase) shall be required
for any increase in Commitments pursuant to this Section 2.25. Increases and new
Commitments created pursuant to this Section 2.25 shall become effective on the
date agreed by the Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders, and the Administrative Agent shall
notify each Lender thereof. Notwithstanding the foregoing, no increase in the
Commitments (or in the Commitment of any Lender) shall become effective under
this paragraph unless, (i) on the proposed date of the effectiveness of such
increase, (A) the conditions set forth in paragraphs (a) and (b) of Section 4.2
shall be satisfied or waived by the Required Lenders and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by an Authorized Officer of the Borrower and (B) the Borrower shall be
in compliance (on a pro forma basis reasonably acceptable to the Administrative
Agent) with the covenants contained in Section 6.20 and (ii) the Administrative
Agent shall have received documents consistent with those delivered on the
Effective Date as to the corporate power and authority of the Borrower to borrow
hereunder after giving effect to such increase, as well as such documents as the
Administrative Agent may reasonably request (including customary opinions of
counsel, affirmations of Loan Documents and updated financial projections,
reasonably acceptable to the Administrative Agent, demonstrating the Borrower’s
anticipated compliance with Section 6.20 through the Facility Termination Date).
On the effective date of any increase in the Commitments, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the


44

--------------------------------------------------------------------------------





Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its Pro
Rata Share of such outstanding Revolving Loans, and (ii) the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower, in accordance with the requirements of
Section 2.3). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrower pursuant to the provisions of
Section 3.4 if the deemed payment occurs other than on the last day of the
related Interest Periods. Nothing contained in this Section 2.25 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Commitment hereunder at any time.
This Section shall supersede any provision in Section 8.3 to the contrary.
ARTICLE III

YIELD PROTECTION; TAXES
3.1.    Increased Costs.


(a)     Increased Costs Generally. If any Change in Law shall:
(i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement reflected in the Eurocurrency Rate) or any LC Issuer;

(ii)
subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Excluded Taxes and (C) Other Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)
impose on any Lender or any LC Issuer or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Facility LC;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such LC Issuer or such other Recipient of
participating in, issuing or maintaining any Facility LC (or of maintaining its
obligation to participate in or to issue any Facility LC), or to reduce the
amount of any sum received or receivable by such Lender, LC Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, LC Issuer or other Recipient, the Borrower


45

--------------------------------------------------------------------------------





will pay to such Lender, LC Issuer or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, LC Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    Capital Requirements. If any Lender or LC Issuer determines that any
Change in Law affecting such Lender or LC Issuer or any lending office of such
Lender or such Lender’s or LC Issuer’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of reducing the
rate of return on such Lender’s or LC Issuer’s capital or on the capital of such
Lender’s or LC Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Facility LCs or Swing Line Loans held by, such Lender, or the
Facility LCs issued by any LC Issuer, to a level below that which such Lender or
LC Issuer or such Lender’s or LC Issuer’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or LC
Issuer’s policies and the policies of such Lender’s or LC Issuer’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or LC Issuer or such
Lender’s or LC Issuer’s holding company for any such reduction suffered.
3.2.    Certificates for Reimbursement; Delay in Requests. A certificate of a
Lender or LC Issuer setting forth the amount or amounts necessary to compensate
such Lender or LC Issuer or its holding company, as the case may be, as
specified in Section 3.1 and delivered to the Borrower, shall be conclusive
absent manifest error. The Borrower shall pay such Lender or LC Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof. Failure or delay on the part of any Lender or LC Issuer
to demand compensation pursuant to Section 3.1 shall not constitute a waiver of
such Lender’s or LC Issuer’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or LC Issuer pursuant
to Section 3.1 for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or LC Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s or LC Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
3.3.    Availability of Types of Advances; Adequacy of Interest Rate.
(a)    If the Administrative Agent or the Required Lenders determine
(i)
that deposits of a type and maturity appropriate to match fund Eurocurrency
Advances or Daily Eurocurrency Loans are not available to such Lenders in the
relevant market, or

(ii)
that the interest rate applicable to Eurocurrency Advances or Daily Eurocurrency
Loans is not ascertainable or does not adequately and fairly reflect the cost of
making or maintaining Eurocurrency Advances or Daily Eurocurrency Loans,



46

--------------------------------------------------------------------------------





then the Administrative Agent shall suspend the availability of Eurocurrency
Advances or Daily Eurocurrency Loans and require any affected Eurocurrency
Advances or Daily Eurocurrency Loans to be repaid or converted to Base Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.4.
(b)    Notwithstanding the foregoing, in the event the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 3.3(a)(ii) have arisen and such
circumstances are unlikely to be temporary, (ii) ICE Benchmark Administration
(or any Person that takes over the administration of such rate) discontinues its
administration and publication of interest settlement rates for deposits in
Dollars, or (iii) the supervisor for the administrator of the interest
settlement rate described in clause (ii) of this Section 3.3(b) or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which such interest
settlement rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrower shall seek to jointly
agree upon an alternate rate of interest to the Eurocurrency Base Rate and the
Daily Eurocurrency Base Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and the Administrative Agent and the Borrower shall
enter into an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be applicable.
Notwithstanding anything to the contrary in Section 8.3, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this Section 3.3(b), (x) any
request pursuant to Section 2.9 that requests the conversion of any Advance to,
or continuation of any Advance as, a Eurocurrency Advance shall be ineffective
and any such Advance shall be continued as or converted to, as the case may be,
a Base Rate Advance, and (y) if any request pursuant to Section 2.8 requests a
Eurocurrency Advance, such Advance shall be made as a Base Rate Advance. If the
alternate rate of interest determined pursuant to this Section 3.3(b) shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
3.4.    Funding Indemnification. If (a) any payment of a Eurocurrency Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, (b) a Eurocurrency
Advance is not made on the date specified by the Borrower for any reason other
than default by the Lenders, (c) a Eurocurrency Loan is converted other than on
the last day of the Interest Period applicable thereto, (d) the Borrower fails
to borrow, convert, continue or prepay any Eurocurrency Advance on the date
specified in any notice delivered pursuant hereto, or (e) any Eurocurrency
Advance is assigned other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.20, the
Borrower will indemnify each Lender for such Lender’s documented, actual
out-of-pocket costs, expenses and Interest Differential (as determined by such
Lender) incurred as a result of such prepayment. The term “Interest
Differential” shall mean that sum equal to the greater of zero or the financial
loss incurred by the Lender resulting from prepayment, calculated as the
difference between the amount of interest such Lender would have earned (from
the investments in money


47

--------------------------------------------------------------------------------





markets as of the Borrowing Date of such Advance) had prepayment not occurred
and the interest such Lender will actually earn (from like investments in money
markets as of the date of prepayment) as a result of the redeployment of funds
from the prepayment. Because of the short-term nature of this facility, Borrower
agrees that Interest Differential shall not be discounted to its present value.
The Borrower hereby acknowledges that the Borrower shall be required to pay
Interest Differential with respect to any portion of the principal balance paid
or that becomes due before its scheduled due date, whether voluntarily,
involuntarily, or otherwise, including any principal payment made following
default, demand for payment, acceleration, collection proceedings, bankruptcy or
other insolvency proceedings or otherwise. Such prepayment fee shall at all
times be an Obligation as well as an undertaking by the Borrower to the Lenders
whether arising out of a voluntary or mandatory prepayment.


3.5.    Taxes.
(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Law. If any applicable Law requires the
deduction or withholding of any Tax from any such payment, then the applicable
Loan Party shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, then the sum payable by the applicable Loan Party shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 3.5) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.


(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable Law or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.


(c) The Loan Parties shall indemnify such Recipient, within fifteen (15) days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.5) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or LC Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or LC Issuer, shall be conclusive absent manifest error.


(d) Each Lender shall severally indemnify the Administrative Agent, within
fifteen (15) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
12.2(c) relating to the


48

--------------------------------------------------------------------------------





maintenance of a Participant Register, and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(d).
(e) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 3.5, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(f)(i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.5(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii) Without limiting the generality of the foregoing,
(A) any Lender that is a United States Person for U.S. federal income Tax
purposes shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;
(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1) in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest


49

--------------------------------------------------------------------------------





under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such Tax treaty;
(2) executed copies of IRS Form W-8ECI;


(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Non-U.S. Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or


(4) to the extent a Non-U.S. Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, IRS Form W-8IMY or IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable.


(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of


50

--------------------------------------------------------------------------------





this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.


(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.5 (including by the payment of additional amounts
pursuant to this Section 3.5), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.5 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h)    Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    For purposes of Section 3.5(d) and (f), the term “Lender” includes the LC
Issuer.
3.6.    Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Loans or Daily Eurocurrency Loans (in the case of the Swing Line
Lender) to reduce any liability of the Borrower to such Lender under Sections
3.1, 3.2 and 3.5 or to avoid the unavailability of Eurocurrency Advances or
Daily Eurocurrency Loans under Section 3.3, so long as such designation is not,
in the judgment of such Lender, disadvantageous to such Lender. Each Lender
shall deliver a written statement of such Lender to the Borrower (with a copy to
the Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2,
3.4 or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections


51

--------------------------------------------------------------------------------





in connection with a Eurocurrency Loan or Daily Eurocurrency Loan shall be
calculated as though each Lender funded its Eurocurrency Loan and the Swing Line
Lender funded its Daily Eurocurrency Loan through the purchase of a deposit of
the type and maturity corresponding to the deposit used as a reference in
determining the Eurocurrency Rate or Daily Eurocurrency Rate applicable to such
Loan, whether in fact that is the case or not. Unless otherwise provided herein,
the amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Borrower of such written statement. The obligations
of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of
the Obligations and termination of this Agreement.
3.7.    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable lending office to make, maintain, or fund Advances
whose interest is determined by reference to the Eurocurrency Rate, or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, upon notice thereof by such Lender to the Borrower
(through the Administrative Agent), (a) any obligation of such Lender to make or
continue Eurocurrency Advances or to convert Base Rate Advances to Eurocurrency
Advances shall be suspended, and (b) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Advances the interest rate on which
is determined by reference to the Eurocurrency Rate component of the Base Rate,
the interest rate on which Base Rate Advances of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (i) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurocurrency
Advances of such Lender to Base Rate Advances (the interest rate on which Base
Rate Advances of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Advances to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Advances and (ii) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted, together with any additional amounts
required pursuant to Section 3.4.
ARTICLE IV
CONDITIONS PRECEDENT
4.1.    Initial Credit Extension. The Lenders shall not be required to make the
initial Credit Extension hereunder unless each of the following conditions is
satisfied:
(a)    The Administrative Agent shall have received executed counterparts of
each of this Agreement and the Guaranty.


52

--------------------------------------------------------------------------------





(b)    The Administrative Agent shall have received a certificate, signed by the
chief financial officer of the Borrower, stating that on the date of the initial
Credit Extension (1) no Default or Event of Default has occurred and is
continuing and (2) the representations and warranties contained in Article V are
(x) with respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of such date, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all respects on and as of such earlier date and (y) with respect
to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of such date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.
(c)    The Administrative Agent shall have received a written opinion of the
Borrower’s counsel, in form and substance acceptable to the Administrative
Agent, addressed to the Lenders, substantially covering the opinions reasonably
required by the Administrative Agent.
(d)    The Administrative Agent shall have received any Notes requested by a
Lender pursuant to Section 2.13 payable to the order of each such requesting
Lender.
(e)    The Administrative Agent shall have received such documents and
certificates relating to the organization, existence and good standing of the
Borrower and each initial Guarantor, the authorization of the transactions
contemplated hereby and any other legal matters relating to the Borrower and
such Guarantors, the Loan Documents or the transactions contemplated hereby, all
in form and substance satisfactory to the Administrative Agent and its counsel
and as further described in the list of closing documents attached as Exhibit G.
(f)    If the initial Credit Extension will be the issuance of a Facility LC,
the Administrative Agent shall have received a properly completed Facility LC
Application.
(g)    The Administrative Agent shall have received evidence satisfactory to it
that any credit facility currently in effect for the Borrower (including the
Existing Credit Agreement) shall have been terminated and cancelled and all
Indebtedness thereunder shall have been fully repaid (except to the extent being
so repaid with the initial Loans).
(h)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
(i)    There shall not have occurred a material adverse change (x) in the
business, Property, liabilities (actual and contingent), operations or condition
(financial or otherwise), or results of operations, of the Borrower and its
Subsidiaries taken as a whole, since June 30, 2019 or (y) in the facts and
information regarding such entities as represented by such entities to date.
(j)    The Administrative Agent shall have received evidence of all
governmental, equity holder and third party consents and approvals necessary in
connection with the contemplated financing and all applicable waiting periods
shall have expired without any action


53

--------------------------------------------------------------------------------





being taken by any authority that would be reasonably likely to restrain,
prevent or impose any material adverse conditions on the Borrower and its
Subsidiaries, taken as a whole, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could have such
effect.
(k)    No action, suit, investigation or proceeding is pending or, to the
knowledge of the Borrower, threatened in any court or before any arbitrator or
Governmental Authority that would reasonably be expected to result in a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Credit Extensions.
(l)    The Administrative Agent shall have received to the extent requested:
(i) pro forma financial statements giving effect to the initial Credit
Extensions contemplated hereby, which demonstrate, in the Administrative Agent’s
reasonable judgment, together with all other information then available to the
Administrative Agent, that the Borrower can repay its debts and satisfy its
other obligations as and when they become due, and can comply with the financial
covenants set forth in Section 6.20, (ii) such information as the Administrative
Agent may reasonably request to confirm the tax, legal, and business assumptions
made in such pro forma financial statements, (iii) unaudited consolidated
financial statements of the Borrower and its Subsidiaries for the fiscal quarter
ended September 30, 2019, and (iv) audited consolidated financial statements of
the Borrower and its Subsidiaries for the fiscal years ended June 30, 2017,
2018, and 2019.
(m)    Upon the reasonable request of any Lender made at least ten days prior to
the Closing Date, the Borrower must have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least five days prior to the Closing Date.
(n)    At least five days prior to the Closing Date, if the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, the
Borrower must deliver a Beneficial Ownership Certification in relation to
Borrower.
4.2.    Each Credit Extension. The Lenders shall not (except as otherwise set
forth in Section 2.4(d) with respect to Revolving Loans for the purpose of
repaying Swing Line Loans or with respect to advances made for any Reimbursement
Obligations for draws under a Facility LC) be required to make any Credit
Extension (other than a conversion or continuation of an Advance) unless on the
applicable Borrowing Date:
(a)    There exists no Default or Event of Default, nor would a Default or Event
of Default result from such Credit Extension.
(b)    The representations and warranties contained in Article V are (x) with
respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of such Borrowing Date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all respects on and as of such earlier date and (y) with respect
to any


54

--------------------------------------------------------------------------------





representations or warranties that do not contain a materiality qualifier, true
and correct in all material respects as of such Borrowing Date, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.
Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, or
request for issuance of a Facility LC with respect to each such Credit Extension
shall constitute a representation and warranty by the Borrower that the
conditions contained in Sections 4.2(a) and (b) have been satisfied.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
5.1.    Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or formed, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the Laws of its jurisdiction of incorporation or organization,
and has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted (other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect).
5.2.    Authorization and Validity. The Borrower has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by the
Borrower of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents to which the Borrower is a party constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
5.3.    No Conflict; Government Consent. Neither the execution and delivery by
the Borrower of the Loan Documents to which it is a party, nor the consummation
of the transactions therein contemplated, nor compliance with the provisions
thereof will (i) violate any Law or award binding on the Borrower or any of its
Subsidiaries that would reasonably be expected to result in a Material Adverse
Effect or (ii) violate the Borrower’s or any Subsidiary’s Constituent Documents,
or (iii) violate in any material respect the provisions of any Material
Indebtedness Agreement to which the Borrower or any of its Subsidiaries is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower or a Subsidiary
pursuant to the terms of any such Material Indebtedness Agreement. No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof,


55

--------------------------------------------------------------------------------





which has not been obtained by the Borrower or any of its Subsidiaries, is
required to be obtained by the Borrower or any of its Subsidiaries in connection
with the execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by the Borrower of the Obligations or the
legality, validity, binding effect or enforceability of any of the Loan
Documents.
5.4.    Financial Statements. The June 30, 2019 audited consolidated financial
statements of the Borrower and its Subsidiaries, and their unaudited financial
statements dated as of September 30, 2019, heretofore delivered to the Lenders
were prepared in accordance with GAAP in effect on the date such statements were
prepared and fairly present in all material respects the consolidated financial
condition and operations of the Borrower and its Subsidiaries at such date and
the consolidated results of their operations for the period then ended.
5.5.    Material Adverse Change. Since June 30, 2019, there has been no change
in the business, Property, condition (financial or otherwise) or results of
operations of the Borrower and its Subsidiaries, taken as a whole, which could
reasonably be expected to have a Material Adverse Effect.
5.6.    Taxes. The Borrower and its Subsidiaries have filed all United States
federal and state income Tax returns and all other material Tax returns which
are required to be filed by them and have paid all United States federal and
state income Taxes and all other material Taxes due from the Borrower and its
Subsidiaries, including pursuant to any assessment received by the Borrower or
any of its Subsidiaries, except such Taxes, if any, as are being contested in
good faith and as to which adequate reserves have been provided in accordance
with GAAP and as to which no Lien exists (other than Liens permitted under
Section 6.16(a)). No Tax Liens have been filed against the Borrower or any of
its Subsidiaries and, to the knowledge of the Borrower, no claims are being
asserted with respect to any such Taxes against the Borrower or any of its
Subsidiaries that would reasonably be expected to result in a Material Adverse
Effect. The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of any Taxes or other governmental charges are adequate.
5.7.    Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Credit Extensions. As of the date of this Agreement, other than any
liability incident to any litigation, arbitration or proceeding which could not
reasonably be expected to have a Material Adverse Effect, the Borrower has no
material Contingent Obligations not provided for or disclosed in the financial
statements, including the footnotes thereto, referred to in Section 5.4.
5.8.    Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries
of the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective Equity
Interests owned by the Borrower or other Subsidiaries. All of the issued and
outstanding Equity Interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable.


56

--------------------------------------------------------------------------------





5.9.    ERISA. With respect to each Plan, the Borrower and all ERISA Affiliates
have paid all required minimum contributions and installments on or before the
due dates provided under Section 430(j) of the Code and could not reasonably be
subject to a Lien under Section 430(k) of the Code or Title IV of ERISA. Neither
the Borrower nor any ERISA Affiliate has filed, pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, an application for a waiver of the minimum
funding standard. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.
5.10.    Accuracy of Information.
(a)    No information, exhibit or report furnished by the Borrower or any of its
Subsidiaries to the Administrative Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading.
(b)    As of the Closing Date, the information included in any Beneficial
Ownership Certification is true and correct in all respects.
5.11.    Regulation U. Margin stock (as defined in Regulation U) constitutes
less than 25% of the value of those assets of the Borrower and its Subsidiaries
which are subject to any limitation on sale, pledge, or other restriction
hereunder.
5.12.    Material Agreements. Neither the Borrower nor any Subsidiary is a party
to any agreement or instrument or subject to any charter or other corporate,
limited liability company or similar restriction which could reasonably be
expected to have a Material Adverse Effect. Neither the Borrower nor any
Subsidiary is in default in the performance, observance or fulfillment of any of
the material obligations, covenants or conditions contained in (i) any agreement
to which it is a party, which default could reasonably be expected to have a
Material Adverse Effect or (ii) any Material Indebtedness Agreement.
5.13.    Compliance With Laws. The Borrower and its Subsidiaries are in
compliance with all applicable statutes, rules, regulations, orders and
restrictions of any Governmental Authority having jurisdiction over the conduct
of their respective businesses or the ownership of their respective Property,
except where the failure to be in compliance would not reasonably be expected to
have a Material Adverse Effect.
5.14.    Ownership of Properties. Except as set forth in Schedule 5.14, on the
date of this Agreement, the Borrower and its Subsidiaries will have good title,
free of all Liens other than Permitted Liens, to all of the Property and assets
reflected in the Borrower’s most recent consolidated financial statements
provided to the Administrative Agent as owned by the Borrower and its
Subsidiaries (other than as may have been disposed of in a manner permitted by
Section 6.13).
5.15.    Plan Assets; Prohibited Transactions. The Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101, as
modified by Section 3(42) of ERISA,


57

--------------------------------------------------------------------------------





of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code) which is subject to Section 4975 of the Code, and neither the
execution of this Agreement nor the making of Credit Extensions hereunder gives
rise to a prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.
5.16.    Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded its Property and operations and those of its Subsidiaries are in
material compliance with applicable Environmental Laws and that none of Borrower
or any of its Subsidiaries is subject to any liability under Environmental Laws
that individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Subsidiary has received
any notice to the effect that its Property and/or operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any Hazardous Material,
which non-compliance or remedial action could reasonably be expected to have a
Material Adverse Effect.
5.17.    Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940.
5.18.    Insurance. The Borrower maintains, and has caused each Subsidiary to
maintain, with financially sound and reputable insurance companies insurance on
all their Property, liability insurance and environmental insurance in such
amounts, subject to such deductibles and self-insurance retentions and covering
such Properties and risks as is consistent with sound business practice.
5.19.    Solvency.
(a)    Immediately after the consummation of the transactions to occur on the
Effective Date and immediately following the making of each Credit Extension, if
any, made on the Effective Date and after giving effect to the application of
the proceeds of such Credit Extensions, (a) the fair value of the assets of the
Borrower and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, subordinated, contingent or otherwise, of the
Borrower and its Subsidiaries on a consolidated basis; (b) the present fair
saleable value of the Property of the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its Subsidiaries on a consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured; (c)
the Borrower and its Subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably


58

--------------------------------------------------------------------------------





small capital with which to conduct the businesses in which they are engaged as
such businesses are now conducted and are proposed to be conducted after the
Effective Date.
(b)    The Borrower does not intend to, or to permit any of its Subsidiaries to,
and does not believe that it or any of its Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Subsidiary and the timing
of the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.
5.20.    No Default. No Default or Event of Default has occurred and is
continuing.
5.21.    Anti-Corruption Laws; Sanctions. The Borrower, its Subsidiaries and, to
the knowledge of the Borrower, their respective officers, employees, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. The Borrower has implemented and maintains
in effect for itself and its Subsidiaries policies and procedures reasonably
designed to promote and achieve compliance by the Borrower, its Subsidiaries,
and their respective officers, employees, directors, and agents with
Anti-Corruption Laws and applicable Sanctions. None of the Borrower, any of its
Subsidiaries or, to the knowledge of the Borrower, any director, officer,
employee, agent, or affiliate of the Borrower or any of its Subsidiaries is an
individual or entity that is, or is 50% or more owned (individually or in the
aggregate, directly or indirectly) or controlled by individuals or entities
(including any agency, political subdivision or instrumentality of any
government) that are (i) the target of any Sanctions or (ii) located, organized
or resident in a country or territory that is, or whose government is, the
subject of Sanctions (currently Crimea, Cuba, Iran, North Korea and Syria)
(each, a “Sanctioned Person”).
5.22.    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
ARTICLE VI

COVENANTS


During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
6.1.    Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent and the Lenders:
(a)     Within 90 days after the close of each of its fiscal years, an
unqualified (except for qualifications relating to changes in accounting
principles or practices reflecting changes in GAAP) audit report, with no going
concern modifier, certified by independent certified public accountants
acceptable to the Lenders, prepared in accordance with GAAP on a consolidated
basis for itself and its Subsidiaries, including a balance sheet as of the end
of such period, related consolidated statements of income, cash flows and
changes in stockholders equity, accompanied by any management letter prepared by
said accountants.


59

--------------------------------------------------------------------------------





(b)    Within 45 days after the close of the first three (3) quarterly periods
of each of its fiscal years, for itself and its Subsidiaries, a consolidated
unaudited balance sheet as at the close of each such period and related
consolidated statements of income, cash flows and changes in stockholders equity
for the period from the beginning of such fiscal year to the end of such
quarter, all certified by its chief financial officer.
(c)    As soon as available, but in any event within fifteen (15) days after the
beginning of each fiscal year of the Borrower, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and cash
flow statement) of the Borrower for such fiscal year.
(d)    Together with the financial statements required under Sections 6.1(a) and
(b), a Compliance Certificate signed by its chief financial officer showing the
calculations necessary to determine compliance with this Agreement and stating
that no Default or Event of Default exists, or if any Default or Event of
Default exists, stating the nature and status thereof.
(e)    Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished.
(f)    Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Borrower or
any of its Subsidiaries files with the U.S. Securities and Exchange Commission.
(g)    Such other information (including non-financial information and
environmental reports) as the Administrative Agent or any Lender may from time
to time reasonably request, including information and documentation reasonably
requested by the Administrative agent or any Lender for purposes of compliance
with applicable “know your customer” requirements under the PATRIOT Act or other
applicable anti-money laundering laws.
(h)    Any financial statement required to be furnished pursuant to Section
6.1(a) or Section 6.1(b) shall be deemed to have been furnished on the date on
which the Lenders receive notice that the Borrower has filed such financial
statement with the U.S. Securities and Exchange Commission and is available on
the EDGAR website on the Internet at www.sec.gov or any successor government
website that is freely and readily available to the Administrative Agent and the
Lenders without charge; provided that the Borrower shall give notice of any such
filing to the Administrative Agent (who shall then give notice of any such
filing to the Lenders). Notwithstanding the foregoing, the Borrower shall
deliver paper or electronic copies of any such financial statement to the
Administrative Agent if the Administrative Agent requests the Borrower to
furnish such paper or electronic copies until written notice to cease delivering
such paper or electronic copies is given by the Administrative Agent.
6.2.    Use of Proceeds. The Borrower will, and will cause each Subsidiary to,
use the proceeds of the Credit Extensions for general corporate purposes, to
repurchase the Borrower’s Equity Interests, capital expenditures, and to
refinance Indebtedness existing on the Effective Date. The Borrower will not,
nor will it permit any Subsidiary to, use any of the proceeds of the Advances to
purchase or carry any “margin stock” (as defined in Regulation U) other than the
repurchase of


60

--------------------------------------------------------------------------------





Excluded Margin Stock in compliance with Regulation U and other applicable Laws.
The Borrower will not request any Loan or Facility LC, and will not use, and the
Borrower will ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Loan or Facility LC in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws. The Borrower will not,
directly or indirectly, use the proceeds of the Loans or any Facility LC, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, (i) to fund any activities or business
of, with or for the benefit of any Person, or in any country or territory, that,
at the time of such funding, is, or whose government is, the subject of
Sanctions, except to the extent permissible for a Person organized under the
Laws of the United States of America or a political subdivision thereof, or
otherwise constituting a citizen thereof, or (ii) in any other manner that would
result in a violation of Sanctions by any Person (including any Person
participating in the Loans, whether as underwriter, advisor, investor, or
otherwise).
6.3.    Notice of Material Events. The Borrower will, and will cause each
Subsidiary to, give notice in writing to the Administrative Agent and each
Lender, promptly and in any event within two (2) Business Days after an officer
of the Borrower obtains knowledge thereof, of the occurrence of any of the
following:
(a)    any Default or Event of Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority (including pursuant to any applicable
Environmental Laws) against or affecting the Borrower or any Affiliate thereof
that, if adversely determined, would reasonably be expected to result in a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Credit Extensions;
(c)    with respect to a Plan, (i) any failure to pay all required minimum
contributions and installments on or before the due dates provided under Section
430(j) of the Code or (ii) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard;
(d)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;
(e)    any change in the information provided in any Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification; and
(f)    any other development, financial or otherwise, which would reasonably be
expected to have a Material Adverse Effect.
Each notice delivered under this Section 6.3 shall be accompanied by a statement
of an officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.


61

--------------------------------------------------------------------------------





6.4.    Conduct of Business. The Borrower will, and will cause each Subsidiary
to, carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and any
other fields of enterprise that are similar or reasonably related, incidental,
ancillary or complementary to, or a reasonable extension, development or
expansion of, any of the fields of enterprise in which the Borrower and its
Subsidiaries are engaged as of the date of this Agreement, except to the extent
as would not be material to the Borrower and its Subsidiaries taken as a whole,
and do all things necessary to remain duly incorporated or organized, validly
existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, unless, in the good faith judgment of the
Borrower, the termination of or failure to preserve and keep in full force and
effect such corporate existence, right or franchise is in connection with a
transaction permitted under Section 6.12 or 6.13 or otherwise would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
6.5.    Taxes. The Borrower will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by Law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings,
with respect to which adequate reserves have been set aside in accordance with
GAAP and which could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
6.6.    Insurance. The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property, liability insurance and environmental insurance in such
amounts, subject to such deductibles and self-insurance retentions and covering
such Properties and risks as is consistent with sound business practice, and the
Borrower will furnish to any Lender upon request full information as to the
insurance carried.
6.7.    Compliance with Laws and Material Contractual Obligations. The Borrower
will, and will cause each Subsidiary to, (i) comply with all Laws or awards to
which it may be subject including all Environmental Laws, and Anti-Corruption
Laws, except where the failure to be in compliance would not reasonably be
expected to have a Material Adverse Effect, (ii) comply in all material respects
with applicable Sanctions and (iii) perform in all material respects its
obligations under (x) each agreement to which it is a party, except for any
default that could not reasonably be expected to have a Material Adverse Effect
and (y) any Material Indebtedness Agreement. The Borrower will maintain in
effect and enforce policies and procedures reasonably designed to promote and
achieve compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
6.8.    Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, ordinary wear and tear
excepted, and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times.


62

--------------------------------------------------------------------------------





6.9.    Books and Records; Inspection. The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each Subsidiary to,
permit the Administrative Agent and the Lenders, by their respective
representatives and agents, to inspect any of the Property, books and financial
records of the Borrower and each Subsidiary, to examine and make copies of the
books of accounts and other financial records of the Borrower and each
Subsidiary, and to discuss the affairs, finances and accounts of the Borrower
and each Subsidiary with, and to be advised as to the same by, their respective
officers at such reasonable times and intervals as the Administrative Agent or
any Lender may designate. The cost of the inspection referred to in the
preceding sentence shall be for the account of the Lenders unless an Event of
Default has occurred and is continuing, in which case the cost of such
inspection shall be for the account of the Borrower.
6.10.    Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, would reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, and
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP.
6.11.    Indebtedness. The Borrower will not, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except:
(a)    The Loans and the Reimbursement Obligations.
(b)    Indebtedness existing on the date hereof and described in Schedule 6.11
and any renewal or extension of such Indebtedness that does not increase the
principal amount thereof.
(c)     Indebtedness arising under Swaps that are non-speculative in nature.
(d)    Indebtedness of (i) the Borrower or any Guarantor owing to a Subsidiary
that is not a Guarantor, (ii) the Borrower owing to any Guarantor or (iii) any
Guarantor owing to the Borrower.
(e)    Contingent Obligations in respect to Indebtedness of a Loan Party to the
extent such Indebtedness is permitted to exist or be incurred pursuant to this
Section 6.11
(f)    Other Indebtedness; provided, that no Event of Default is then
outstanding or would result upon the incurrence thereof, and the Borrower is in
pro forma compliance with the covenants set forth in Section 6.20 (including
giving pro forma effect to the incurrence of the applicable Indebtedness).
6.12.    Merger. The Borrower will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, or permit any other Person
to merge into or consolidate with it, or liquidate or dissolve, except that (i)
a Subsidiary may merge, consolidate, liquidate or dissolve into the Borrower or
a Guarantor (with the Borrower or a Guarantor being the survivor


63

--------------------------------------------------------------------------------





thereof, and with the Borrower being the survivor of any merger with any
Guarantor or Subsidiary), (ii) a non-Guarantor Subsidiary may merge,
consolidate, liquidate or dissolve into another non-Guarantor Subsidiary, and
(iii) the Borrower or any Subsidiary may merge or consolidate with or into any
Person other than the Borrower or a Subsidiary in order to effect a Permitted
Acquisition (with the survivor of any merger being the Borrower if the Borrower
is a party to the merger, or any Person that is, or upon consummation of the
merger will be, a Subsidiary of the Borrower).
6.13.    Sale of Assets. The Borrower will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its Property (other than the
sale or disposition of previously repurchased Excluded Margin Stock) to any
other Person, except:
(a)     Sales or dispositions of Property between the Borrower and its
Subsidiaries or between the Borrower’s Subsidiaries; provided, that sales or
dispositions between a Loan Party and a Subsidiary that is not a Loan Party
shall be for fair market value.
(b)    Sales, leases or other dispositions of inventory, or used, worn-out or
surplus equipment, all in the ordinary course of business.
(c)    The sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are applied with reasonable promptness to the purchase
price of such replacement equipment.
(d)    Leases, sales or other dispositions of its Property that, together with
all other Property of the Borrower and its Subsidiaries previously leased, sold
or disposed of (other than inventory in the ordinary course of business) as
permitted by this Section 6.13(d) during the twelve-month period ending with the
month in which any such lease, sale or other disposition occurs, do not
constitute a Substantial Portion of the Property of the Borrower and its
Subsidiaries.
(e)    Sale, transfer or other disposition of cash and Cash Equivalent
Investments.
6.14.    Investments. The Borrower will not, nor will it permit any Subsidiary
to, make or suffer to exist any Investments (including loans and advances to,
and other Investments in, Subsidiaries), or commitments therefor, or to create
any Subsidiary or to become or remain a partner in any partnership or joint
venture, except:
(a)    Cash Equivalent Investments.
(b)    Existing Investments in Subsidiaries and other Investments in existence
on the date hereof and described in Schedule 6.14.
(c)    Investments constituting Permitted Acquisitions.
(d)    Travel advances to management personnel and employees in the ordinary
course of business.
(e)     Investments constituting Swaps that are non-speculative in nature.


64

--------------------------------------------------------------------------------





(f)    Investments in any Loan Party.
(g)    Contingent Obligations to the extent permitted under Section 6.11.
(h)    Other Investments, provided that the aggregate principal amount of such
other Investments does not exceed 10% of Consolidated Total Assets (including
after giving pro forma effect to any Acquisitions or Investments made in
connection therewith) as of the end of the most recent fiscal quarter for which
financial statements shall have been delivered pursuant to Section 6.1(a) or
6.1(b) (or, prior to the delivery of any such financial statements, the most
recent financial statements of the Borrower referred to in Section 5.4), as
applicable.
6.15.    Acquisitions. The Borrower will not, nor will it permit any Subsidiary,
to make any Acquisition other than a Permitted Acquisition.
6.16.    Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except the Liens permitted below
(collectively, the “Permitted Liens”):
(a)    Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.
(b)    Liens imposed by Law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books.
(c)    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.
(d)    Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to Properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries.
(e)    Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts, securities accounts or other funds maintained with a
creditor depository institution; provided that (i) such account is not a
dedicated cash collateral account and is not subject to restriction against
access by Borrower or a Subsidiary in excess of those set forth by regulations
promulgated by the Board of Governors of the Federal Reserve, and (ii) such
account is not intended by the Borrower or any Subsidiary to provide collateral
to the depository institution.
(f)    Liens existing on the date hereof and described in Schedule 6.16.


65

--------------------------------------------------------------------------------





(g)    Liens on Property acquired in a Permitted Acquisition, provided that such
Liens extend only to the Property so acquired and were not created in
contemplation of such acquisition.
(h)    Liens in favor of the LC Issuer and/or the Swing Line Lender to cash
collateralize or otherwise secure the obligations of a Defaulting Lender to fund
risk participations hereunder.
(i)    Cash Collateral relating to Facility LCs to the extent permitted or
required by this Agreement.
(j)    Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements.
(k)    Liens securing Cash Management Services.
(l)    Deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business.
(m)    Any extension, renewal or replacement (or successive extensions, renewals
or replacements), in whole or in part, of any Lien referred to in the foregoing
clauses; provided that such extension, renewal or replacement Lien shall be
limited to all or a part of the property which secured the Lien so extended,
renewed or replaced (plus improvements on such property).
(n)    Landlord’s or other like Liens arising in the ordinary course of business
which secure payment of obligations not more than 60 days past due or which are
being contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books.
(o)    Liens arising out of judgments, attachments or awards not resulting in an
Event of Default.
(p)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by Borrower or any of
its Subsidiaries in the ordinary course of business.
(q)     Liens or leases or licenses or sublicenses or subleases by Borrower or
any Subsidiary as licensor, lessor, sublicensor or sublessor of any of such
Person’s property, including intellectual property, on customary terms entered
into in the ordinary course of business so long as such leases or licenses do
not, individually or in the aggregate, (i) interfere in any material respect
with the ordinary conduct of the business of Borrower or any Subsidiary or (ii)
materially impair the use (for its intended purposes) or the value of the
property subject thereto.
(r)    Liens in the ordinary course of business on specific items of inventory
or other goods, and proceeds thereof, of any Person securing such Person’s
obligations in respect of bankers’ acceptances, tender, bid, judgment, appeal,
performance or governmental contract


66

--------------------------------------------------------------------------------





bonds, surety bonds and completion guarantees, surety, standby letters of credit
and warranty and contractual service obligations of a like nature, trade letters
of credit and documentary letters of credit and similar bonds or guarantees
provided by Borrower or any Subsidiary of Borrower.
(s)    Other Liens on Property of the Borrower or any of its Subsidiaries
securing any Indebtedness or other liabilities; provided that, the aggregate
principal amount of all such Indebtedness and liabilities secured by Property of
the Borrower and its Subsidiaries shall not exceed 15% of Consolidated Total
Assets (including after giving pro forma effect to any Acquisitions or
Investments made in connection therewith) as of the end of the most recent
fiscal quarter for which financial statements shall have been delivered pursuant
to Section 6.1(a) or 6.1(b) (or, prior to the delivery of any such financial
statements, the most recent financial statements of the Borrower referred to in
Section 5.4), as applicable.
6.17.    Affiliates. The Borrower will not, and will not permit any Subsidiary
to, enter into any transaction (including the purchase or sale of any Property
or service) with, or make any payment or transfer to, any Affiliate (other than
the Borrower or another Subsidiary) except (i) pursuant to the reasonable
requirements of the Borrower’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than the
Borrower or such Subsidiary would obtain in a comparable arms-length
transaction, (ii) loans and advances to any officer or director, (iii) the
issuance or sale of any Equity Interests of the Borrower or the receipt by the
Borrower of any capital contribution from its shareholders and (iv) the payment
of customary compensation and fees in the ordinary course of business paid to,
and indemnity provided on behalf of, officers or directors of the Borrower or
any Subsidiary.
6.18.    Restricted Payments. The Borrower will not, nor will it permit any
Subsidiary to, make any Restricted Payment, except that (i) any Subsidiary may
declare and pay dividends or make distributions to the Borrower or to a
Wholly-Owned Subsidiary of the Borrower, (ii) the Borrower may declare and pay
dividends on its capital stock provided that no Default or Event of Default
shall exist before or after giving effect to such dividends or be created as a
result thereof, (iii) each Subsidiary may declare and dividends or make
distributions to the Borrower, any other Subsidiary and any other Person that
owns a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of Equity Interests in respect of which such dividend or
distribution is being made, (iv) so long as no Default or Event of Default has
occurred or is continuing or would result therefrom, any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any Equity Interests the Borrower, (v) the Borrower may make
repurchases, redemptions or other acquisitions or retirements for value of
Equity Interests deemed to occur upon the exercise of stock options, warrants,
rights to acquire Equity Interests if such Equity Interests represent a portion
of the exercise or exchange price thereof, and any repurchases, redemptions or
other acquisitions or retirements for value of Equity Interests made in lieu of
withholding taxes in connection with the vesting of Equity Interests or the
exercise or exchange of warrants, options or rights to acquire Equity Interests,
(vi) the payment of cash in lieu of the issuance of fractional shares and (vii)
distributions to dissenting stockholders, members or partners pursuant to
applicable Law or in connection with the settlement or other satisfaction of
legal claims made pursuant to or in connection with a Permitted Acquisition.


67

--------------------------------------------------------------------------------





6.19.    Restrictive Agreements. The Borrower will not, and will not permit any
of its Subsidiaries to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its Property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to holders of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary or to guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by Law or by any Loan Document, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iii) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the Property or assets securing such Indebtedness, (iv) clause (a)
of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof, (v) the foregoing shall not apply
to customary provisions in joint venture agreements, limited liability company
operating agreements, partnership agreements, stockholders agreements and other
similar agreements and (vi) if a Subsidiary is the obligor under any secured
Indebtedness permitted under this Agreement, clause (b) of the foregoing shall
not apply to restrictions on dividends or distributions by such Subsidiary
contained in the agreement relating to such Indebtedness.   
6.20.    Financial Covenants.
(a)     Interest Coverage Ratio. The ratio of the Borrower’s (i) Consolidated
EBITDA to (ii) Consolidated Interest Expense for each Reference Period shall not
be less than 3.50 to 1.00 (with such determination being made as of the end of
each Reference Period).
(b)    Leverage Ratio. The ratio of the Borrower’s (i) Consolidated Funded
Indebtedness to (ii) Consolidated EBITDA with respect to each Reference Period
shall not be greater than 3.25 to 1.00 (with such determination being made as of
the end of each Reference Period); provided, that the Borrower may in connection
with a Permitted Acquisition for which the aggregate consideration paid or to be
paid in respect thereof equals or exceeds $100,000,000, elect to increase the
maximum Leverage Ratio permitted hereunder to 3.50 to 1.00 for a period of four
consecutive fiscal quarters commencing with the fiscal quarter in which such
Permitted Acquisition occurs (any such election in respect of the maximum
Leverage Ratio pursuant to this Section being referred to as an “Acquisition
Holiday”); provided further that, (x) notwithstanding the foregoing, at least
two (2) consecutive full fiscal quarters must elapse between the end of an
Acquisition Holiday and the beginning of a subsequent Acquisition Holiday, (y)
no Event of Default shall be outstanding prior to giving effect to such
Acquisition Holiday, and (z) the Borrower shall provide the Administrative Agent
with notice of its exercise of the Acquisition Holiday, with such notice to be
delivered on or before the date on which the Compliance Certificate with respect
to the fiscal quarter in which such Permitted Acquisition occurs is due to be
delivered to the Administrative Agent.
6.21.    Further Assurances.




68

--------------------------------------------------------------------------------





    As promptly as possible but in any event within thirty (30) days (or such
later date as may be agreed by the Administrative Agent in its sole discretion)
after a Material Domestic Subsidiary is organized or acquired, or any Person
becomes a Material Domestic Subsidiary pursuant to the definition thereof, or is
designated by the Borrower or the Administrative Agent as a Material Domestic
Subsidiary, the Borrower shall provide the Administrative Agent with written
notice thereof and shall cause each such Subsidiary to deliver to the
Administrative Agent a joinder to the Guaranty (in the form contemplated
thereby) pursuant to which such Subsidiary agrees to be bound by the terms and
provisions thereof, such Guaranty joinder to be accompanied by an updated
Schedule 5.8 hereto designating such Material Domestic Subsidiary as such,
appropriate corporate, limited liability company or similar resolutions, other
corporate, limited liability company, or similar documentation and legal
opinions, in each case in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, and such other documentation as the
Administrative Agent may reasonably request; provided, however, that only
Wholly-Owned Subsidiaries shall be required to become a Guarantor.
6.22.    Anti-Money Laundering Compliance. The Borrower shall, and shall cause
each Subsidiary to, provide such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
anti-money laundering Laws.

ARTICLE VII

DEFAULTS


The occurrence of any one or more of the following events shall constitute an
Event of Default (each, an “Event of Default”):
7.1.    Any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement, any other Loan Document, any
Credit Extension, or any certificate or information delivered in connection with
this Agreement or any other Loan Document shall be materially false on the date
made or confirmed.
7.2.    Nonpayment of (i) principal of any Loan when due or (ii) any
Reimbursement Obligation, interest upon any Loan, any commitment fee or LC Fee,
or any other obligation under any of the Loan Documents within three (3)
Business Days after the same becomes due.
7.3.    The breach by the Borrower of any of the terms or provisions of Section
6.1 (Financial Reporting), 6.2 (Use of Proceeds), 6.3 (Notice of Material
Events), 6.4 (Conduct of Business), 6.11 (Indebtedness), 6.12 (Merger), 6.13
(Sale of Assets), 6.14 (Investments), 6.15 (Acquisitions), 6.16 (Liens), 6.17
(Affiliates), 6.18 (Restricted Payments), 6.19 (Restrictive Agreements), 6.20
(Financial Covenants), 6.21 (Further Assurances) or 6.22 (Anti-Money Laundering
Compliance).
7.4.    The breach by the Borrower (other than a breach which constitutes an
Event of Default under another Section of this Article VII) of any of the terms
or provisions of this Agreement or any other Loan Document which is not remedied
within thirty (30) days after the earlier of (i) the Borrower becoming aware of
any such breach and (ii) the Administrative Agent notifying the Borrower of any
such breach.


69

--------------------------------------------------------------------------------





7.5.    (i) Failure of the Borrower or any of its Subsidiaries to pay when due
any payment (whether of principal, interest or any other amount) in respect of
any Material Indebtedness, (ii) the default by the Borrower or any of its
Subsidiaries in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any Material
Indebtedness Agreement, or any other event shall occur or condition exist, the
effect of which default, event or condition under this clause (ii) is to cause,
or to permit the holder(s) of such Material Indebtedness or the lender(s) under
any Material Indebtedness Agreement to cause, any portion of such Material
Indebtedness to become due prior to its stated maturity or any commitment to
lend under any Material Indebtedness Agreement to be terminated prior to its
stated expiration date, or (iii) any portion of Material Indebtedness of the
Borrower or any of its Subsidiaries shall be declared to be due and payable or
required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof.
7.6.    The Borrower or any of its Material Domestic Subsidiaries shall (i) have
an order for relief entered with respect to it under the Federal bankruptcy laws
as now or hereafter in effect, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any Substantial Portion of its Property, (iv) institute any proceeding
seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any Law relating to
bankruptcy, insolvency or reorganization or relief of debtors, (v) take any
corporate, limited liability company or partnership action to authorize or
effect any of the foregoing actions set forth in this Section 7.6, (vi) fail to
contest in good faith any appointment or proceeding described in Section 7.7, or
(vii) the Borrower or any of its Subsidiaries shall not pay, or admit in writing
its inability to pay, its debts generally as they become due.
7.7.    Without the application, approval or consent of the Borrower or any of
its Material Domestic Subsidiaries, a receiver, trustee, examiner, liquidator or
similar official shall be appointed for the Borrower or any of its Material
Domestic Subsidiaries or any Substantial Portion of its Property, or a
proceeding described in Section 7.6(iv) shall be instituted against the Borrower
or any of its Material Domestic Subsidiaries and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of sixty (60) consecutive days.
7.8.    Any court, government or governmental agency shall without payment of
compensation equal to the fair market value of such Property condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries which, when taken together with
all other Property of the Borrower and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.
7.9.    The Borrower or any of its Subsidiaries shall fail within thirty (30)
days to pay, obtain a stay with respect to, or otherwise discharge one or more
(i) judgments or orders for the payment of money in excess of $50,000,000 (or
the equivalent thereof in currencies other than Dollars) in the aggregate, or
(ii) nonmonetary judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, which
judgment(s), in any such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any of
its Subsidiaries to enforce any such judgment.




70

--------------------------------------------------------------------------------





7.10.    (i) With respect to a Plan, the Borrower or an ERISA Affiliate is
subject to a Lien pursuant to Section 430(k) of the Code or Section 302(c) of
ERISA or Title IV of ERISA other than such Liens as would not be individually or
in the aggregate expected to result in a Material Adverse Effect, or (ii) an
ERISA Event shall have occurred that, in the opinion of the Required Lenders,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect.
7.11.    Nonpayment by the Borrower or any Subsidiary of any Lender-Provided
Swap when due or the breach by the Borrower or any Subsidiary of any term,
provision or condition contained in any Lender-Provided Swap, which default or
breach continues beyond any period of grace therein provided.
7.12.    Any Change in Control shall occur.
7.13. The occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided.
7.14. Any Loan Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Guaranty, or any Guarantor shall fail to comply with any
of the terms or provisions of any Guaranty to which it is a party, any Guarantor
repudiates or purports to revoke its Guaranty or any Guarantor shall otherwise
deny that it has any further liability under any Guaranty to which it is a
party, or shall give notice to such effect.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


8.1.    Acceleration; Remedies. (a) If any Event of Default described in Section
7.6 or 7.7 occurs with respect to the Borrower, the obligations of the Lenders
to make Loans hereunder and the obligation and power of the LC Issuer to issue
Facility LCs shall automatically terminate and the Obligations under this
Agreement and the other Loan Documents shall immediately become due and payable
without any election or action on the part of the Administrative Agent, the LC
Issuer or any Lender and the Borrower will be and become thereby unconditionally
obligated, without any further notice, act or demand, to pay to the
Administrative Agent an amount in immediately available funds, which funds shall
be held in the Facility LC Collateral Account, equal to the difference of (x)
the amount of LC Obligations at such time, less (y) the amount on deposit in the
Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations under this Agreement and the other Loan Documents (such difference,
the “Collateral Shortfall Amount”). If any other Event of Default occurs, the
Administrative Agent may, and at the request of the Required Lenders shall, (1)
terminate or suspend the obligations of the Lenders to make Loans hereunder and
the obligation and power of the LC Issuer to issue Facility LCs, or declare the
Obligations under this Agreement and the other Loan Documents to be due and
payable, or both, whereupon the Obligations under this Agreement and the other
Loan Documents shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives, and (2) upon notice to the Borrower and in addition to the
continuing right to demand payment of all amounts payable under this Agreement,
make demand on the Borrower to pay, and the Borrower will,


71

--------------------------------------------------------------------------------





forthwith upon such demand and without any further notice or act, pay to the
Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.
(b)    If at any time while any Event of Default is continuing, the
Administrative Agent determines that the Collateral Shortfall Amount at such
time is greater than zero, the Administrative Agent may make demand on the
Borrower to pay, and the Borrower will, forthwith upon such demand and without
any further notice or act, pay to the Administrative Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.
(c)    The Administrative Agent may at any time or from time to time after funds
are deposited in the Facility LC Collateral Account, apply such funds to the
payment of the Obligations under this Agreement and the other Loan Documents and
any other amounts as shall from time to time have become due and payable by the
Borrower to the Lenders or the LC Issuer under the Loan Documents, as provided
in Section 8.2.
(d)    At any time while any Event of Default is continuing, neither the
Borrower nor any Person claiming on behalf of or through the Borrower shall have
any right to withdraw any of the funds held in the Facility LC Collateral
Account. After all of the Obligations under this Agreement and the other Loan
Documents have been paid in full and the Aggregate Commitment has been
terminated, any funds remaining in the Facility LC Collateral Account shall be
returned by the Administrative Agent to the Borrower or paid to whomever may be
legally entitled thereto at such time.
(e)    If, within thirty (30) days after acceleration of the maturity of the
Obligations under this Agreement and the other Loan Documents or termination of
the obligations of the Lenders to make Loans and the obligation and power of the
LC Issuer to issue Facility LCs hereunder as a result of any Event of Default
(other than any Event of Default as described in Section 7.6 or 7.7 with respect
to the Borrower) and before any judgment or decree for the payment of the
Obligations due under this Agreement and the other Loan Documents shall have
been obtained or entered, the Required Lenders (in their sole discretion) shall
so direct, the Administrative Agent shall, by notice to the Borrower, rescind
and annul such acceleration and/or termination.
(f)    Upon the occurrence and during the continuation of any Event of Default,
the Administrative Agent may, and at the request of the Required Lenders shall,
exercise all rights and remedies under the Loan Documents and enforce all other
rights and remedies under applicable Law.








72

--------------------------------------------------------------------------------





8.2.    Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Obligations under this Agreement and the other Loan
Documents have automatically become immediately due and payable as set forth in
the first sentence of Section 8.1(a)), any amounts received by the
Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent in the following order:
(a)    First, to payment of fees, indemnities, reasonable, out-of-pocket
expenses and other amounts (including reasonable fees, charges and disbursements
of counsel to the Administrative Agent and amounts payable under Article III)
payable to the Administrative Agent in its capacity as such;
(b)    second, to payment of fees, indemnities and other reimbursable expenses
(other than principal, interest, LC Fees and commitment fees) payable to the
Lenders and the LC Issuer (including reasonable fees, charges and disbursements
of counsel to the respective Lenders and the LC Issuer as required by Section
9.6 and amounts payable under Article III);
(c)    third, to payment of accrued and unpaid LC Fees, commitment fees and
interest on the Loans and Reimbursement Obligations, ratably among the Lenders
and the LC Issuer in respect of the respective amounts described in this Section
8.2(c) payable to them;
(d)    fourth, to payment of all Obligations ratably among the Lenders, the LC
Issuer and any Affiliate of any of the foregoing, including with respect to
Lender-Provided Swaps and Cash Management Services;
(e)    fifth, to the Administrative Agent for deposit to the Facility LC
Collateral Account in an amount equal to the Collateral Shortfall Amount (as
defined in Section 8.1(a)), if any; and
(f)    last, the balance, if any, to the Borrower or as otherwise required by
Law;
provided, however, that, notwithstanding anything to the contrary set forth
above, Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this Section
8.2.
Notwithstanding the foregoing, Obligations arising under Lender-Provided Swaps
and Cash Management Services provided by a Lender or Affiliate of a Lender other
than U.S. Bank or one of its Affiliates shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may reasonably request, from the applicable Lender (or Affiliate of a Lender) in
accordance with the definition of “Obligations”. Each Affiliate of a Lender that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article X for itself and its
Affiliates as if a “Lender” party hereto.




73

--------------------------------------------------------------------------------





8.3.    Amendments. Except in connection with an Extension under Section 2.24 or
an increase in the Aggregate Commitment under Section 2.25 (which, in each case,
shall be governed by such Section), subject to the provisions of this Section
8.3, the Required Lenders (or the Administrative Agent with the consent in
writing of the Required Lenders) and the Borrower may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to
this Agreement, the Guaranty or changing in any manner the rights of the Lenders
or the Borrower hereunder or thereunder or waiving any Default or Event of
Default hereunder; provided, however, that no such amendment, modification,
waiver or other supplemental agreement or action shall:
(a)    without the consent of each Lender directly affected thereby, extend the
final maturity of any Loan, or extend the expiry date of any Facility LC to a
date after the Facility Termination Date or postpone any regularly scheduled
payment of principal of any Loan (excluding mandatory prepayments pursuant to
Section 2.7) or forgive all or any portion of the principal amount thereof or
any Reimbursement Obligation related thereto, or reduce the rate or amount, or
extend the time of payment, of interest or fees thereon or Reimbursement
Obligations related thereto or any other amounts payable to a Lender or increase
the amount of the Commitment of such Lender hereunder (provided that only the
consent of the Required Lenders shall be necessary (x) to amend Section 2.11 or
to waive the obligation of Borrower to pay default interest as set forth in
Section 2.11 or (y) to amend any financial covenant (or any defined term
directly or indirectly used therein), even if the effect of such amendment would
be to reduce the rate of interest on any Loan or other Obligation or to reduce
any fee payable hereunder);
(b)    without the consent of all of the Lenders, amend the definition of
Required Lenders, or amend any of the provisions hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder.
(c)    without the consent of all of the Lenders, amend Section 8.2, this
Section 8.3 or Section 11.2; provided, that the foregoing limitation in respect
of Section 11.2 shall not prohibit each Lender directly affected thereby from
consenting to the extension of the final maturity date of its Loans or expiry
date of its Facility LCs beyond the Facility Termination Date as contemplated by
Section 8.3(a) above.
(d)    without the consent of all of the Lenders, release all or substantially
all of the Guarantors of the Obligations, release the Borrower from its duties
and obligations hereunder (including, without limitation, the payment of all
Obligations when due and payable), or permit the Borrower to assign or transfer
any of its rights, duties and obligations hereunder.
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuer shall be
effective without the written consent of the LC Issuer. No amendment to any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be effective without the written consent of the Swing Line Lender.
The Administrative Agent may (i) waive payment of the fee required under Section
12.3(c) without obtaining the consent of any other party to this Agreement.
Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the consent of the Borrower only, amend, modify or


74

--------------------------------------------------------------------------------





supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency of a technical,
administrative or immaterial nature, as determined in good faith by the
Administrative Agent.
8.4.    Preservation of Rights. No delay or omission of the Lenders, the LC
Issuer or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Event of
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of an Event of Default or the inability of the
Borrower to satisfy the conditions precedent to such Credit Extension shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.3, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by Law afforded shall be cumulative and all shall be
available to the Administrative Agent, the LC Issuer and the Lenders until the
Obligations have been paid in full.

ARTICLE IX

GENERAL PROVISIONS


9.1.    Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
9.2.    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.
9.3.    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
9.4.    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuer and
the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuer and the Lenders relating to
the subject matter thereof other than those contained in the Fee Letters which
shall survive and remain in full force and effect during the term of this
Agreement.
9.5.    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arrangers shall enjoy


75

--------------------------------------------------------------------------------





the benefits of the provisions of Sections 9.6, 9.10 and 10.11 to the extent
specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.
9.6.    Expenses; Indemnification.
(a)    The Borrower shall reimburse the Administrative Agent and U.S. Bank as an
Arranger upon demand for all reasonable out-of-pocket expenses paid or incurred
by the Administrative Agent or U.S. Bank as an Arranger, including filing and
recording costs and fees, costs of any environmental review, and consultants’
fees, travel expenses and reasonable fees, charges and disbursements of outside
counsel to the Administrative Agent and U.S. Bank as an Arranger and/or the
allocated costs of in-house counsel incurred from time to time, in connection
with the due diligence, preparation, administration, negotiation, execution,
delivery, syndication, distribution (including via DebtX and any other internet
service selected by the Administrative Agent), review, amendment, modification,
and administration of the Loan Documents, and expenses incurred in connection
with assessing and responding to any subpoena, garnishment or similar process
served on the Administrative Agent relating to the Borrower, any Guarantor, any
Loan Document or the extensions of credit evidenced thereby. The Borrower also
agrees to reimburse the Administrative Agent, U.S. Bank as an Arranger, the LC
Issuer and the Lenders for any reasonable costs, internal charges and
out-of-pocket expenses, including consultants’ fees, travel expenses and
reasonable fees, charges and disbursements of outside counsel to the
Administrative Agent, U.S. Bank as an Arranger, the LC Issuer and the Lenders
(provided, that the Borrower shall not be responsible for the reasonable fees
and disbursements of more than one counsel to the Lenders and any necessary
local counsel (limited to one local counsel in each relevant jurisdiction)
unless there is an actual or perceived conflict of interest in which case such
affected Persons, taken as a whole, may retain one conflicts counsel) and/or the
allocated costs of in-house counsel incurred from time to time, paid or incurred
by the Administrative Agent, U.S. Bank as an Arranger, the LC Issuer or any
Lender in connection with the collection and enforcement of the Loan Documents.
(b)    The Borrower hereby further agrees to indemnify and hold harmless the
Administrative Agent, the Arrangers, the LC Issuer, each Lender, their
respective affiliates, and each of their directors, officers and employees,
agents and advisors (each, an “Indemnified Party”) against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, reasonable attorneys’ fees, charges and disbursements and settlement
costs (including, without limitation, all expenses of litigation or preparation
therefor) whether or not the Indemnified Party is a party thereto) which any
such Indemnified Party may pay or incur arising out of or relating to this
Agreement, the other Loan Documents, the transactions contemplated hereby, or
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by Borrower or any of its
Subsidiaries, or the direct or indirect application or proposed application of
the proceeds of any Credit Extension hereunder except to the extent that they
are determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from (i) the gross negligence or willful
misconduct of the applicable Indemnified Party, (ii) a material breach of the
Loan Documents by such Indemnified Party or


76

--------------------------------------------------------------------------------





(iii) disputes solely among Indemnified Parties (other than any claims against
an Indemnified Party in its capacity or in fulfilling its role as the
Administrative Agent, Arranger or similar role under the Loan Documents). The
obligations of the Borrower under this Section 9.6 shall survive the termination
of this Agreement.
(c)    This Section 9.03(b) shall not apply with respect to Taxes other than any
Taxes that represent losses or damages arising from any non-Tax claim.
9.7.    Numbers of Documents. Upon request of the Administrative Agent, the
Borrower shall furnish to the Administrative Agent sufficient counterparts of
all statements, notices, closing documents, and requests hereunder so that the
Administrative Agent may furnish one to each of the Lenders.
9.8.    Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP in a manner consistent with that
used in preparing the financial statements referred to in Section 5.4, except
that any calculation or determination which is to be made on a consolidated
basis shall be made for the Borrower and all of its Subsidiaries, including
those Subsidiaries, if any, which are unconsolidated on the Borrower’s audited
financial statements; provided, however that, notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made without giving effect to (i) any election under
Accounting Standards Codification Section 825-10-25 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrower or any
of its Subsidiaries at “fair value”, as defined therein, or (ii) any treatment
of Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Codification Subtopic 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and the Borrower, the Administrative Agent or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders), provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and the Borrower shall provide to the Administrative Agent and
the Lenders reconciliation statements showing the difference in such
calculation, together with the delivery of monthly, quarterly and annual
financial statements required hereunder. In addition, notwithstanding any other
provision contained herein, the definitions set forth in this Agreement and any
financial calculations required by the Loan Documents shall be computed to
exclude any change to lease accounting rules as a result of Financial Accounting
Standards Board Accounting Standards Codification 842 (Leases) from those in
effect pursuant to Financial Accounting Standards Board Accounting Standards
Codification 840 (Leases) and other related lease accounting guidance.
9.9.    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative,


77

--------------------------------------------------------------------------------





unenforceable, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of all Loan Documents are
declared to be severable.
9.10.    Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders, the LC Issuer and the Administrative Agent on the
other hand shall be solely that of borrower and lender. Neither the
Administrative Agent, any Arranger, the LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrower. Neither the Administrative Agent,
any Arranger, the LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations. The Borrower agrees that neither
the Administrative Agent, any Arranger, the LC Issuer nor any Lender shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. No party hereto
shall have any liability with respect to, and each party waives, releases and
agrees not to sue for, any lost profits or special, indirect, consequential or
punitive damages suffered by any other party in connection with, arising out of,
or in any way related to the Loan Documents or the transactions contemplated
thereby; provided that nothing contained in this sentence shall limit or
otherwise relieve the Borrower’s indemnity obligations under Section 9.6(b). It
is agreed that no Arranger shall, in its capacity as such, have any duties or
responsibilities under the Agreement or any other Loan Document. Each Lender
acknowledges that it has not relied and will not rely on any Arranger in
deciding to enter into the Agreement or any other Loan Document or in taking or
not taking any action.
9.11.    Confidentiality. The Administrative Agent and each Lender agrees to
hold any confidential information which it may receive from the Borrower in
connection with this Agreement in confidence, except for disclosure (i) to its
Affiliates and to the Administrative Agent and any other Lender and their
respective Affiliates, and, in each case, their respective employees, directors,
and officers, (ii) to legal counsel, accountants, and other professional
advisors to the Administrative Agent or such Lender provided such parties have
been notified of the confidential nature of such information and instructed to
keep such Information confidential, (iii) as provided in Section 12.3(e), (iv)
to regulatory officials, (v) to any Person as requested pursuant to or as
required by Law or subpoena or legal process, (vi) to its direct or indirect
contractual counterparties in swap agreements or to legal counsel, accountants
and other professional advisors to such counterparties provided such parties
have been notified of the confidential nature of such information and instructed
to keep such Information confidential, (vii) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Advances
hereunder, (viii) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, and (ix) to the
extent such information (1) becomes publicly available other than as a result of
a breach of this Section 9.11 or (2) becomes available to the Administrative
Agent, the LC Issuer, the Swing Line Lender or any other Lender on a
non-confidential basis from a source other than the Borrower. Without limiting


78

--------------------------------------------------------------------------------





Section 9.4, the Borrower agrees that the terms of this Section 9.11 shall set
forth the entire agreement between the Borrower and the Administrative Agent and
each Lender with respect to any confidential information previously or hereafter
received by the Administrative Agent or such Lender in connection with this
Agreement, and this Section 9.11 shall supersede any and all prior
confidentiality agreements entered into by the Administrative Agent or any
Lender with respect to such confidential information.
9.12.    Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) for the repayment of
the Credit Extensions provided for herein.
9.13.    Disclosure. The Borrower and each Lender hereby acknowledge and agree
that U.S. Bank and/or its Affiliates from time to time may hold investments in,
make other loans to or have other relationships with the Borrower and its
Affiliates.
9.14.    USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower pursuant to Section 326 of the PATRIOT Act:
Each Lender that is subject to the requirements of the PATRIOT Act hereby
notifies the Borrower and each other Loan Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the PATRIOT Act.
9.15.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion powers of any EEA Resolution Authority.



79

--------------------------------------------------------------------------------





9.16.    Acknowledgment Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Swaps or
any other agreement or instrument that is a QFC (such support, “QFC Credit
Support” and each such QFC a “Supported QFC”), the parties acknowledge and agree
as follows with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or of any other state of the United States):
(a)    In the event a Covered Entity that is a party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(i)
As used in this Section 10.19, the following terms have the following meanings:

“BHC Act Affiliate” means, with respect to any party, an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of
such party.
“Covered Entity” means any of the following:
(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §252.82(b);

(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or

(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §252.81, 47.2 or 382.1, as applicable.


80

--------------------------------------------------------------------------------





“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

ARTICLE X

THE ADMINISTRATIVE AGENT


10.1.    Appointment; Nature of Relationship. U.S. Bank is hereby appointed by
each of the Lenders as its contractual representative (herein referred to as the
“Administrative Agent”) hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article X. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, and (ii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders hereby
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives.
10.2.    Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.
10.3.    General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.
10.4.    No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including any
agreement by an obligor to furnish information directly to each Lender; (c) the
satisfaction of any condition specified in Article IV, except receipt of items
required to be delivered solely to the Administrative Agent; (d) the existence
or possible existence of any Default or Event of Default; (e) the validity,


81

--------------------------------------------------------------------------------





enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower or any
guarantor of any of the Obligations or of any of the Borrower’s or any such
guarantor’s respective Subsidiaries.
10.5.    Action on Instructions of Lenders. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the Required Lenders, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders. The Lenders
hereby acknowledge that the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action. The
Administrative Agent may, at any time, request instructions from the Required
Lenders with respect to any actions or approvals which, by the terms of this
Agreement or any of the Loan Documents, the Administrative Agent is permitted or
required to take or to grant without consent or approval from the Required
Lenders, and if such instructions are promptly requested, the Administrative
Agent will be absolutely entitled to refrain from taking any action or to
withhold any approval under any of the Loan Documents and will not have any
liability for refraining from taking any action or withholding any approval
under any of the Loan Documents until it has received such instructions from the
Required Lenders.
10.6.    Employment of Administrative Agents and Counsel. The Administrative
Agent may execute any of its duties as Administrative Agent hereunder and under
any other Loan Document by or through employees, agents, and attorneys-in-fact.
  The Administrative Agent will not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of agents or attorneys-in-fact.
10.7.    Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
facsimile, electronic mail message, statement, paper or document believed by it
to be genuine and correct and to have been signed or sent by the proper Person
or Persons, and, in respect to legal matters, upon the opinion of counsel
selected by the Administrative Agent, which counsel may be employees of the
Administrative Agent. For purposes of determining compliance with the conditions
specified in Sections 4.1 and 4.2, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the applicable date
specifying its objection thereto.


82

--------------------------------------------------------------------------------





10.8.    Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Pro Rata Shares (determined without excluding the Defaulting
Lenders) (i) for any amounts not reimbursed by the Borrower for which the
Administrative Agent is entitled to reimbursement by the Borrower under the Loan
Documents, (ii) for any other expenses incurred by the Administrative Agent on
behalf of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including for any expenses
incurred by the Administrative Agent in connection with any dispute between the
Administrative Agent and any Lender or between two or more of the Lenders) and
(iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including for any such amounts incurred by or asserted
against the Administrative Agent in connection with any dispute between the
Administrative Agent and any Lender or between two or more of the Lenders), or
the enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that (i) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Administrative Agent and (ii) any indemnification
required pursuant to Section 3.5(d) shall, notwithstanding the provisions of
this Section 10.8, be paid by the relevant Lender in accordance with the
provisions thereof. The obligations of the Lenders under this Section 10.8 shall
survive payment of the Obligations and termination of this Agreement.
10.9.    Notice of Event of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent has received written notice
from a Lender or the Borrower referring to this Agreement describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders; provided
that, except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.
10.10.    Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Commitment and its Loans as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.
10.11.    Lender Credit Decision, Legal Representation.


83

--------------------------------------------------------------------------------





(a)    Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, the Arrangers or any other Lender and based on
the financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arrangers or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document
or other information expressly required to be furnished to the Lenders by the
Administrative Agent or any Arranger hereunder, neither the Administrative Agent
nor the Arrangers shall have any duty or responsibility (either initially or on
a continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrower or any of its Affiliates that may come
into the possession of the Administrative Agent or any Arranger (whether or not
in their respective capacity as Administrative Agent or any Arranger) or any of
their Affiliates.
(b)    Each Lender further acknowledges that it has had the opportunity to be
represented by legal counsel in connection with its execution of this Agreement
and the other Loan Documents, that it has made its own evaluation of all
applicable Laws relating to the transactions contemplated hereby, and that the
counsel to the Administrative Agent represents only the Administrative Agent and
not the Lenders in connection with this Agreement and the transactions
contemplated hereby.
10.12.    Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, thirty (30)
days after the retiring Administrative Agent gives notice of its intention to
resign. Upon any such resignation, the Required Lenders shall have the right to
appoint (with the consent of the Borrower as long as no Event of Default
exists), on behalf of the Borrower and the Lenders, a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders within fifteen (15) days after the resigning Administrative
Agent’s giving notice of its intention to resign, then the resigning
Administrative Agent may appoint (with the consent of the Borrower so long as no
Event of Default exists), on behalf of the Borrower and the Lenders, a successor
Administrative Agent. Notwithstanding the previous sentence, the Administrative
Agent may at any time without the consent of the Borrower or any Lender, appoint
any of its Affiliates which is a commercial bank as a successor Administrative
Agent hereunder. If the Administrative Agent has resigned and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted the appointment. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning Administrative
Agent. Upon the effectiveness of the resignation of the Administrative Agent,
the resigning Administrative Agent


84

--------------------------------------------------------------------------------





shall be discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation of an Administrative
Agent, the provisions of this Article X shall continue in effect for the benefit
of such Administrative Agent in respect of any actions taken or omitted to be
taken by it while it was acting as the Administrative Agent hereunder and under
the other Loan Documents. In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate pursuant to this Section 10.12, then the term
“Prime Rate” as used in this Agreement shall mean the prime rate, base rate or
other analogous rate of the new Administrative Agent.
10.13.    Administrative Agent and Arranger Fees. The Borrower agrees to pay
certain fees to each of the Administrative Agent and the Arrangers pursuant to
the following letter agreements (as the same may be amended, restated,
supplemented or otherwise modified from time to time, collectively, the “Fee
Letters”, and each a “Fee Letter”): (i) Fee Letter, dated as of February 10,
2020, by and between the Borrower and U.S. Bank; (ii) Fee Letter, dated as of
February 10, 2020, by and among the Borrower, Regions Capital Markets, a
division of Regions Bank and Regions Bank; and (iii) Fee Letter, dated as of
February 10, 2020, by and among the Borrower, SunTrust Robinson Humphrey, Inc.
and Truist Bank.
10.14.    Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles IX and X.
10.15.     Guarantor Releases. The Lenders authorize the Administrative Agent to
release any Guarantor from its obligations under the Loan Documents if such
Person is no longer required to be a Guarantor hereunder or if such Person is
sold, transferred or assigned or ceases to be a Wholly-Owned Subsidiary of the
Borrower in accordance with and to the extent permitted by the terms of this
Agreement. Upon the request of the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release any Guarantor from its obligations under the Loan Documents pursuant to
the foregoing. In each case as specified hereto, the Administrative Agent may
(and each Lender hereby authorizes the Administrative Agent to), at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release a
Guarantor from its obligations under the Guaranty in accordance with the terms
of the Loan Documents.
10.16.    Co-Syndication Agents, etc. Neither any of the Lenders identified in
this Agreement as a “co-agent” or a “book runner,” nor any Syndication Agent or
any Arranger shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of such Lenders shall have or be deemed to
have a fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to such Lenders as it makes with respect to the
Administrative Agent in Section 10.11.
10.17.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other


85

--------------------------------------------------------------------------------





modification hereof or of any other Loan Document), the Borrower acknowledges
and agrees that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, any Arranger and any book runner
and the Lenders are arm’s-length commercial transactions between the Borrower
and its Affiliates, on the one hand, and the Administrative Agent, any Arranger
and any book runner and the Lenders, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, any Arranger and any book runner and the Lenders is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent, any Arranger and any book
runner nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, any Arranger and any book runner and each of the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent, any Arranger and any book
runner nor any Lender has any obligation to disclose any of such interests to
the Borrower or its Affiliates.  To the fullest extent permitted by Law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, any Arranger and any book runner and each of the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
10.18.    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)
such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Facility LCs, the Commitments or this Agreement,

(ii)
the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into,



86

--------------------------------------------------------------------------------





participation in, administration of and performance of the Loans, the Facility
LCs, the Commitments and this Agreement,
(iii)
(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Facility
LCs, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Facility LCs, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Facility LCs, the Commitments and this Agreement,
or

(iv)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Facility LCs, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

ARTICLE XI

SETOFF; RATABLE PAYMENTS


11.1.    Setoff. In addition to, and without limitation of, any rights of
Lenders under applicable Law, if Borrower becomes insolvent, however evidenced,
or any Event of Default occurs and is continuing, Borrower authorizes each
Lender to offset and apply all deposits, credits and deposit accounts (including
all account balances, whether provisional or final and whether or not collected
or available) of the Borrower with such Lender or any Affiliate of such Lender
toward the payment of the Obligations then due and owing to such Lender and
regardless of the existence or adequacy of any collateral, guaranty or any other
security, right or remedy available to such Lender or the Lenders; provided,
that in the event that any Defaulting Lender shall exercise such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.22 and, pending such payment,


87

--------------------------------------------------------------------------------





shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent, the LC Issuer, and
the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
11.2.    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral or other protection ratably in proportion to their respective Pro
Rata Shares of the Aggregate Outstanding Credit Exposure. In case any such
payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.

ARTICLE XIII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


12.1.    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns permitted hereby, except that (i)
the Borrower shall not have the right to assign its rights or obligations under
the Loan Documents without the prior written consent of each Lender, (ii) any
assignment by any Lender must be made in compliance with Section 12.3, and (iii)
any transfer by participation must be made in compliance with Section 12.2. Any
attempted assignment or transfer by any party not made in compliance with this
Section 12.1 shall be null and void, unless such attempted assignment or
transfer is treated as a participation in accordance with the terms of this
Agreement. The parties to this Agreement acknowledge that clause (ii) of this
Section 12.1 relates only to absolute assignments and this Section 12.1 does not
prohibit assignments creating security interests, including (x) any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to a Federal Reserve Bank or (y) in the case of a Lender
which is a Fund, any pledge or assignment of all or any portion of its rights
under this Agreement and any Note to its trustee in support of its obligations
to its trustee; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. The Administrative Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person. Any assignee of
the rights to any Loan or any Note agrees by acceptance of such assignment to be
bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making


88

--------------------------------------------------------------------------------





such request or giving such authority or consent is the owner of the rights to
any Loan (whether or not a Note has been issued in evidence thereof), shall be
conclusive and binding on any subsequent holder or assignee of the rights to
such Loan.
12.2.    Participations.
(a)    Permitted Participants; Effect. Any Lender may at any time sell to one or
more entities (“Participants”) participating interests in any Outstanding Credit
Exposure owing to such Lender, any Note held by such Lender, any Commitment of
such Lender or any other interest of such Lender under the Loan Documents. In
the event of any such sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Lender shall remain the
owner of its Outstanding Credit Exposure and the holder of any Note issued to it
in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.
(b)    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents provided that each such Lender may agree in
its participation agreement with its Participant that such Lender will not vote
to approve any amendment, modification or waiver with respect to any Outstanding
Credit Exposure or Commitment in which such Participant has an interest which
would require consent of all of the Lenders pursuant to the terms of Section 8.3
or of any other Loan Document.
(c)    Benefit of Certain Provisions. The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender. The Borrower
further agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4, 3.5, 9.6 and 9.10 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.3,
provided that (i) a Participant shall not be entitled to receive any greater
payment under Section 3.1 or 3.2 than the Lender who sold the participating
interest to such Participant would have received had it retained such interest
for its own account, unless the sale of such interest to such Participant is
made with the prior written consent of the Borrower, (ii) a Participant shall
not be entitled to receive any greater payment under Section 3.5 than the Lender
who sold the participating interest to such Participant would have received had
it retained such interest for its own account (A) except to the extent such
entitlement to receive a greater payment results from a change in Law (or any
change in the interpretation or administration thereof by any Governmental
Authority) that occurs after the Participant acquired the applicable
participation and (B), in the case of any Participant that would be a Non-U.S.


89

--------------------------------------------------------------------------------





Lender if it were a Lender, such Participant agrees to comply with the
provisions of Section 3.5 to the same extent as if it were a Lender (it being
understood that the documentation required under Section 3.5(f) shall be
delivered to the participating Lender) and (iii) a Participant shall agree to be
subject to the provisions of Section 2.20 and Section 3.6 as if it were an
assignee under paragraph (b) of this Section. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
2.20 with respect to any Participant. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in any Outstanding Credit Exposure, any Note, any Commitment or any other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any Outstanding Credit
Exposure, any Note, any Commitment or any other obligations under the Loan
Documents) to any Person except to the extent that such disclosure is necessary
to establish that such Outstanding Credit Exposure, any Note, any Commitment or
any other obligations under the Loan Documents is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
12.3.    Assignments.
(a)    Permitted Assignments. Any Lender may at any time assign to one or more
Eligible Assignees (“Purchasers”) all or any part of its rights and obligations
under the Loan Documents. Such assignment shall be substantially in the form of
Exhibit B or in such other form reasonably acceptable to the Administrative
Agent as may be agreed to by the parties thereto. Each such assignment with
respect to a Purchaser which is not a Lender or an Affiliate of a Lender or an
Approved Fund shall either be in an amount equal to the entire applicable
Commitment and Outstanding Credit Exposure of the assigning Lender or (unless
each of the Borrower and the Administrative Agent otherwise consents) be in an
aggregate amount not less than $5,000,000. The amount of the assignment shall be
based on the Commitment or Outstanding Credit Exposure (if the Commitment has
been terminated) subject to the assignment, determined as of the date of such
assignment or as of the “Trade Date,” if the “Trade Date” is specified in the
assignment.
(b)    Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required if an Event of Default has occurred and is continuing; provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof. The consent of the Administrative Agent shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund. The consent of


90

--------------------------------------------------------------------------------





each of the LC Issuer and the Swing Line Lender shall be required prior to an
assignment of a Commitment becoming effective unless the Purchaser is a Lender,
an Affiliate of a Lender or an Approved Fund. Any consent required under this
Section 12.3(b) shall not be unreasonably withheld or delayed.
(c)    Effect; Assignment Effective Date. Upon (i) delivery to the
Administrative Agent of an assignment, together with any consents required by
Sections 12.3(a) and 12.3(b), and (ii) payment of a $3,500 fee to the
Administrative Agent for processing such assignment (unless such fee is waived
by the Administrative Agent), such assignment shall become effective on the
effective date specified in such assignment. The assignment shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Commitment and Outstanding Credit Exposure
under the applicable assignment agreement constitutes “plan assets” as defined
under ERISA and that the rights and interests of the Purchaser in and under the
Loan Documents will not be “plan assets” under ERISA. On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Commitment and
Outstanding Credit Exposure assigned to such Purchaser without any further
consent or action by the Borrower, the Lenders or the Administrative Agent. In
the case of an assignment covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the applicable agreement. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.3 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.2. Upon the consummation of any
assignment to a Purchaser pursuant to this Section 12.3(c), the transferor
Lender, the Administrative Agent and the Borrower shall, if the transferor
Lender or the Purchaser desires that its Loans be evidenced by Notes, make
appropriate arrangements so that new Notes or, as appropriate, replacement Notes
are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Commitments, as adjusted pursuant to such
assignment.
(d)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in the
United States of America, a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender, and participations of each Lender in Facility LCs,
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and each Lender at any reasonable time
and from time to time upon reasonable prior notice.
e)    Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan


91

--------------------------------------------------------------------------------





Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession; provided that
each Transferee and prospective Transferee agrees to be bound by Section 9.11 of
this Agreement.
(f)    Resignation as LC Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time U.S.
Bank or any other LC Issuer assigns all of its Commitments and Loans pursuant to
subsection (b) above, (i) U.S. Bank or any other LC Issuer may, upon 30 days’
notice to the Borrower and the Lenders, resign as LC Issuer and/or (ii) U.S.
Bank or any other Swing Line Lender may, upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as LC Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor LC Issuer or Swing Line Lender hereunder; provided, however,
that no failure by the Borrower to appoint any such successor shall affect the
resignation of such LC Issuer or Swing Line Lender, as the case may be. If U.S.
Bank resigns as LC Issuer, it shall retain all the rights, powers, privileges
and duties of the LC Issuer hereunder with respect to all Facility LCs
outstanding as of the effective time of its resignation as LC Issuer and all LC
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations pursuant to Section 2.19(b)).
If U.S. Bank resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective time of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.4(d). Upon
the appointment of a successor LC Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring LC Issuer or Swing Line Lender, as the
case may be, and (b) the successor LC Issuer shall issue letters of credit in
substitution for the Facility LCs, if any, outstanding at the time of such
succession or make other arrangements satisfactory to such LC Issuer to
effectively assume the obligations of such LC Issuer with respect to such
Facility LCs.

ARTICLE XIII

NOTICES


13.1.    Notices; Effectiveness; Electronic Communication.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
(i)if to the Borrower, to it at Jack Henry & Associates, Inc., 663 W. Highway
60, P.O. Box 807, Monett, Missouri 65708, Attention: Kevin Williams, Facsimile:
(417) 235-4281;


92

--------------------------------------------------------------------------------





(ii)    if to the Administrative Agent, to it at U.S. Bank National Association,
800 Nicollet Mall, Minneapolis, Minnesota 55402, Attn: John Frazier, Facsimile:
612-303-2265;
(iii)    if to the LC Issuer, to it at U.S. Bank National Association, 800
Nicollet Mall, Minneapolis, Minnesota 55402, Attn: John Frazier, Facsimile:
612-303-2265; and
(iv)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient. Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or the LC Issuer pursuant to Article II if such Lender or the LC
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto given in the manner set forth in this Section 13.1.








93

--------------------------------------------------------------------------------






ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION; ELECTRONIC
RECORDS


14.1.    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent, and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or PDF shall be effective as delivery of a manually executed
counterpart of this Agreement.
14.2.    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.
14.3.    Electronic Records. The Borrower hereby acknowledges the receipt of a
copy of this Agreement and all other Loan Documents. The Administrative Agent
and each Lender may, on behalf of the Borrower, create a microfilm, optical disk
or other electronic image of this Agreement and any or all of the Loan
Documents. The Administrative Agent and each Lender may store the electronic
image of this Agreement and Loan Documents in its electronic form and then
destroy the paper original as part of the Administrative Agent’s and each
Lender’s normal business practices, with the electronic image deemed to be an
original and of the same legal effect, validity and enforceability as the paper
originals. The Administrative Agent and each Lender are authorized, when
appropriate, to convert any note into a “transferable record” under the Uniform
Electronic Transactions Act.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


15.1.    CHOICE OF LAW.THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.
15.2.    CONSENT TO JURISDICTION.EACH PARTY HEREBY IRREVOCABLY


94

--------------------------------------------------------------------------------





SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE
COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS AND EACH PARTY HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER TO BRING
PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE ENFORCEMENT OF ANY JUDGMENT RECEIVED IN THE APPLICABLE NEW
YORK STATE OR FEDERAL COURT.
15.3.    WAIVER OF JURY TRIAL.THE BORROWER, THE ADMINISTRATIVE AGENT, THE LC
ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.



[Signature Pages Follow]






95

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.
 
 
 
JACK HENRY & ASSOCIATES, INC.


By: /s/ Kevin D. Williams
Name: Kevin Williams
Title: CFO
 
 
 
 
 
 



Signature Page to
Jack Henry Credit Agreement

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as a Lender, as LC Issuer and as Administrative
Agent
 
 
 
 
 


By: /s/ Marty McDonald
Name: Marty McDonald
Title: Vice President









Signature Page to
Jack Henry Credit Agreement

--------------------------------------------------------------------------------







 
 
 
 
 
 
REGIONS BANK, as a Lender
 
 
 
 
 


By: /s/ Tyler Tirpak
Name: Tyler Tirpak
Title: Officer







Signature Page to
Jack Henry Credit Agreement

--------------------------------------------------------------------------------







 
 
 
 
 
 
TRUIST BANK, as a Lender
 
 
 
 
 


By: /s/ Alex Harrison
Name: Alex Harrison
Title: Vice President





Signature Page to
Jack Henry Credit Agreement

--------------------------------------------------------------------------------







 
 
ARVEST BANK, as a Lender




By: /s/ Richard Winesburg
Name: Richard Winesburg
Title: Loan Manager
 
 




 
 
 
 
 
 
 
 





Signature Page to
Jack Henry Credit Agreement

--------------------------------------------------------------------------------






 
 
COMERICA BANK, as a Lender




By: /s/ Richard C. Griffin Jr.
Name: Richard C. Griffin Jr.
Title: Relationship Manager
 
 




 
 
 
 
 
 
 
 







Signature Page to
Jack Henry Credit Agreement

--------------------------------------------------------------------------------






 
 
COMMERCE BANK, as a Lender




By: /s/ Adam Hensley
Name: Adam Hensley
Title: Vice President
 
 




 
 
 
 
 
 
 
 







Signature Page to
Jack Henry Credit Agreement

--------------------------------------------------------------------------------






 
 
FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Hideo Core
Name: Hideo Core
Title: Director
 
 




 
 
 
 
 
 
 
 







Signature Page to
Jack Henry Credit Agreement

--------------------------------------------------------------------------------






 
 
UMB BANK N.A., as a Lender




By: /s/ Jess Adams
Name: Jess Adams
Title: Vice President
 
 




 
 
 
 
 
 
 
 





Signature Page to
Jack Henry Credit Agreement

--------------------------------------------------------------------------------








SCHEDULE 1
Commitments
Lender:
Commitment:
 
U.S. BANK NATIONAL ASSOCIATION
$
64,000,000
 
 
REGIONS BANK
$
63,000,000
 
 
TRUIST BANK
$
63,000,000
 
 
ARVEST BANK
$
25,000,000
 
 
COMERICA BANK
$
25,000,000
 
 
COMMERCE BANK
$
25,000,000
 
 
FIFTH THIRD BANK, NATIONAL ASSOCIATION
$
25,000,000
 
 
UMB BANK N.A.
$
10,000,000
 
 
TOTAL COMMITMENTS
$
300,000,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------






EXHIBIT A

FORM OF COMPLIANCE CERTIFICATE
To:
The Lenders parties to the
Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of February 10, 2020 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among Jack Henry & Associates, Inc.
(the “Borrower”), the lenders party thereto and U.S. Bank National Association,
as Administrative Agent for the Lenders and as LC Issuer. Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected [__________] of the Borrower, and I am authorized to
deliver this Certificate on behalf of the Borrower;
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any Default or Event of Default as of the date of
this Certificate, except as set forth below; and
4.    Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement.
The financial data is derived from the attached financial statements and the
computations have been calculated in accordance with the Agreement.
5. Schedule II attached hereto sets forth the calculation of the Leverage Ratio
as of the end of the fiscal quarter for which financial statements are required
to be delivered hereunder pursuant to Section 6.1 of the Agreement.
6. Schedule III attached hereto sets forth the various reports and deliveries
which are required at this time under the Credit Agreement and the other Loan
Documents (including adjustments to Consolidated EBITDA related to Permitted
Acquisitions and sales, dispositions and transfers of Property) and the status
of compliance.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
[                                                
                                                
                                                


EXH. A-1

--------------------------------------------------------------------------------





                                                
The foregoing certifications, together with the computations set forth in
Schedule I, Schedule II and Schedule III hereto and the financial statements
delivered with this Certificate in support hereof, are made and delivered this
[__] day of [_______], 20[__].
JACK HENRY & ASSOCIATES, INC.




By: _________________________
Name:
Title:




EXH. A-2

--------------------------------------------------------------------------------






SCHEDULE I TO COMPLIANCE CERTIFICATE
Compliance as of [_________], 20[__] with
Provisions of Section 6.20 of
the Agreement

[insert relevant calculations]






--------------------------------------------------------------------------------






SCHEDULE II TO COMPLIANCE CERTIFICATE
Borrower’s Leverage Ratio Calculation








--------------------------------------------------------------------------------






SCHEDULE III TO COMPLIANCE CERTIFICATE
Reports and Deliveries Currently Due








--------------------------------------------------------------------------------






EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation any letters of credit, guaranties and swing line
loans included in such facilities and, to the extent permitted to be assigned
under applicable law, all claims (including without limitation contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity), suits, causes of action and any other right of the Assignor against
any Person whether known or unknown arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby) (the “Assigned Interest”). Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.
1.
Assignor:
[ ]
 
 
 
2.
Assignee:
[ ][and is an Affiliate/ Approved Fund of [identify Lender]1
 
 
 
3.
Borrower:
Jack Henry & Associates, Inc.
 
 
 
 
 
 
 
 
 
 
 

















____________________________
1Select as applicable.


EXH. B-1

--------------------------------------------------------------------------------







 
4.
Administrative Agent:
U.S. Bank National Association, as the agent under the Credit Agreement.
 
 
 
5.
Credit Agreement:
The Credit Agreement dated as of February 10, 2020, among Jack Henry &
Associates, Inc., the Lenders party thereto, U.S. Bank National Association, as
Administrative Agent, and the other agents party thereto.
 
6.
Assigned Interest:
 
 
 
 
 
 
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders2
Amount of Commitment/Loans Assigned3
Percentage Assigned of Commitment/Loans4
[____________]5
$[____________]
$[____________]
[_______]%
[____________]
$[____________]
$[____________]
[_______]%
[____________]
$[____________]
$[____________]
[_______]%
 
 
 
7.
Trade Date:
[______________________]6
 
 
 
 
 
Effective Date: [____________________], 20[__] [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]
 
 
 
 
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
 
 

 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
 
 
By:_________________________________
 
 
Title:
 
 
 
ASSIGNEE
 
[NAME OF ASSIGNEE]
 
 
 
By:_________________________________
 
 
Title:

_________________________
2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
3 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
4 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
5 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment.
6 Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.


EXH. B-2

--------------------------------------------------------------------------------





[Consented to and]7 Accepted:
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent
 
 
 
By:____________________________
 
Title:
 
 
 


[Consented to:]8
 
 
 
[JACK HENRY & ASSOCIATES, INC.]
 
 
 
By:____________________________
 
Title:
 
 
 















































_______________________
7 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
8 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, LC Issuer) is required by the terms of the Credit Agreement.




EXH. B-3

--------------------------------------------------------------------------------






ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Documents, (v)
inspecting any of the Property, books or records of the Borrower, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it




--------------------------------------------------------------------------------





will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.
2.    Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, Reimbursement
Obligations, fees and other amounts) to the Assignor for amounts which have
accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy, PDF or electronic communication as contemplated by Section 13.1(b) of
the Credit Agreement shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.






--------------------------------------------------------------------------------






EXHIBIT C-1

FORM OF BORROWING NOTICE
TO:    U.S. Bank National Association, as administrative agent (the
“Administrative Agent”) under that certain Credit Agreement (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), dated as of February 10, 2020 among Jack Henry & Associates, Inc.
(the “Borrower”), the financial institutions party thereto, as lenders (the
“Lenders”), and the Administrative Agent.
Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.
The undersigned Borrower hereby gives to the Administrative Agent a request for
borrowing pursuant to Section 2.8 of the Credit Agreement, and the Borrower
hereby requests to borrow on [_______________], 20[__] (the “Borrowing Date”):
(a) from the Lenders, on a pro rata basis, an aggregate principal amount of
$[___________] in Revolving Loans as:
1. ¨    a Base Rate Advance
2. ¨    a Eurocurrency Advance with the following characteristics:
Interest Period of [_______] month(s)
(b) from the Swing Line Lender, a Swing Line Loan of $[____________] bearing
interest at:
1. ¨    Base Rate
2. ¨    Daily Eurocurrency Base Rate
The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) the representations and warranties contained in Article V of the Credit
Agreement are (a) with respect to any representations or warranties that contain
a materiality qualifier, true and correct in all respects as of the date hereof,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all respects on and as of such earlier date and
(b) with respect to any representations or warranties that do not contain a
materiality qualifier, true and correct in all material respects as of the date
hereof, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects on and as of such
earlier date; (ii) at the time of and immediately after giving effect to such
Advance, no Default or Event of Default shall have occurred and be continuing;
and (iii) all other relevant conditions set forth in Section 4.2 of the Credit
Agreement have been satisfied.




EXH. C-1-1

--------------------------------------------------------------------------------






    IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.
Dated: [_______________], 20[__]
JACK HENRY& ASSOCIATES, INC.


By: _________________________
Name:
Title:






EXH. C-1-2

--------------------------------------------------------------------------------






EXHIBIT C-2

FORM OF CONVERSION/CONTINUATION NOTICE


TO:    U.S. Bank National Association, as administrative agent (the
“Administrative Agent”) under that certain Credit Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), dated as of February 10, 2020 among Jack Henry & Associates, Inc.
(the “Borrower”), the financial institutions party thereto, as lenders (the
“Lenders”), and the Administrative Agent.
Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.
Pursuant to Section 2.9 of the Credit Agreement, the undersigned Borrower hereby
requests to [continue] [convert]the interest rate on a portion of its Loan in
the outstanding principal amount of $[____________] on [_______________], 20[__]
as follows:
¨    to convert such Eurocurrency Advance to a Base Rate Advance of the same
type as of the last day of the current Interest Period for such Eurocurrency
Advance.
¨    to convert such Base Rate Advance to a Eurocurrency Advance of the same
type with an Interest Period of [_______] month(s).
¨     to continue such Eurocurrency Advance on the last day of its current
Interest Period as a Eurocurrency Advance of the same type with an Interest
Period of [_______] month(s).






EXH. C-2-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Conversion/Continuation
Notice to be executed on its behalf by its authorized officer as of the date set
forth below.
Dated: [_______________], 20[__]
JACK HENRY & ASSOCIATES, INC.
 
 
By:____________________________________
Name:
Title:







EXH. C-2-2

--------------------------------------------------------------------------------






EXHIBIT C-3

FORM OF PAYMENT NOTICE


TO: U.S. Bank National Association, as administrative agent (the “Administrative
Agent”) under that certain Credit Agreement (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), dated as of
February 10, 2020 among Jack Henry & Associates, Inc. (the “Borrower”), the
financial institutions party thereto, as lenders (the “Lenders”), and the
Administrative Agent.
Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.
Pursuant to Section 2.7 of the Credit Agreement, the undersigned Borrower hereby
notifies the Administrative Agent of its intent to make a prepayment of a
portion of its [Eurocurrency] [Base Rate] [Loan in the amount of $[___________]
on [_______________], 20[__].






EXH. C-3-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Payment Notice to be
executed on its behalf by its authorized officer as of the date set forth below.
Dated: [_______________], 20[__]


JACK HENRY & ASSOCIATES, INC.
 


By:______________________________________
Name:
Title:
 





EXH. C-3-2

--------------------------------------------------------------------------------






EXHIBIT D

FORM OF REVOLVING NOTE
[_________], 20[__]
JACK HENRY & ASSOCIATES, INC., a Delaware corporation (the “Borrower”), promises
to pay to the order of [____________________________________] (the “Lender”) the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Section 2.1 of the Agreement (as hereinafter defined), in
immediately available funds at the applicable office of U.S. Bank National
Association, as Administrative Agent, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on the Loans in full on the Facility Termination Date.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
This Revolving Note is one of the Notes issued pursuant to, and is entitled to
the benefits of, the Credit Agreement dated as of February 10, 2020 (which, as
it may be amended or modified and in effect from time to time, is herein called
the “Agreement”), among the Borrower, the lenders party thereto, including the
Lender, the LC Issuer and U.S. Bank National Association, as Administrative
Agent, to which Agreement reference is hereby made for a statement of the terms
and conditions governing this Revolving Note, including the terms and conditions
under which this Revolving Note may be prepaid or its maturity date accelerated.
This Revolving Note is guaranteed pursuant to the Guaranty, all as more
specifically described in the Agreement, and reference is made thereto for a
statement of the terms and provisions thereof. Capitalized terms used herein and
not otherwise defined herein are used with the meanings attributed to them in
the Agreement.
In the event of default hereunder, the undersigned agree to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.
THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED
STATES APPLICABLE TO NATIONAL BANKS.
JACK HENRY & ASSOCIATES, INC.
 
By:
 
Print Name:
 
Title:
 



EXH. D-1

--------------------------------------------------------------------------------







SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
REVOLVING NOTE OF JACK HENRY & ASSOCIATES, INC.,
DATED [__________], 20[__]
Date
Principal
Amount of
Loan
Maturity
of Interest
Period
Principal
Amount
Paid
Unpaid
Balance
 
 
 
 
 





EXH. D-2

--------------------------------------------------------------------------------






EXHIBIT E

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated [__________], 20[__] (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
February 10, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Jack Henry & Associates, Inc. (the
“Borrower”), the Lenders party thereto and U.S. Bank National Association, as
administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, pursuant to Section 2.25 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment;
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Aggregate Commitment pursuant to such Section 2.25 of
the Credit Agreement; and
WHEREAS, pursuant to Section 2.25 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
Commitment increased by $[__________], thereby making the aggregate amount of
its total Commitments equal to $[__________].
2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.


EXH. E-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF INCREASING LENDER]
By:____________________________________
Name:
Title:
Accepted and agreed to as of the date first written above:
JACK HENRY & ASSOCIATES, INC.


By:______________________________________
Name:
Title:

Acknowledged as of the date first written above:
U.S. BANK NATIONAL ASSOCIATION
as Administrative Agent


By:______________________________________
Name:
Title:




EXH. E-2

--------------------------------------------------------------------------------






EXHIBIT F

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated [__________], 20[__] (this “Supplement”), to
the Credit Agreement, dated as of February 10, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Jack Henry & Associates, Inc. (the “Borrower”), the Lenders party thereto
and U.S. Bank National Association, as administrative agent (in such capacity,
the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.25 thereof that any bank,
financial institution or other entity that is an Eligible Assignee may extend
Commitments under the Credit Agreement subject to the approval of the Borrower
and the Administrative Agent, by executing and delivering to the Borrower and
the Administrative Agent a supplement to the Credit Agreement in substantially
the form of this Supplement; and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.    The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment with respect to Loans of
$[__________].
2.    The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.


EXH. F-1

--------------------------------------------------------------------------------





3.    The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]
4.    The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
5.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
6.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.
7.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]


EXH. F-2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF AUGMENTING LENDER]
By:                 
Name:
Title:

Accepted and agreed to as of the date first written above:
JACK HENRY & ASSOCIATES, INC.

By:_____________________________________
Name:
Title:


Acknowledged as of the date first written above:
U.S. BANK NATIONAL ASSOCIATION
as Administrative Agent

By:_____________________________________
Name:
Title:




EXH. F-3

--------------------------------------------------------------------------------






EXHIBIT G

LIST OF CLOSING DOCUMENTS

JACK HENRY & ASSOCIATES, INC.

CREDIT FACILITY


February 10, 2020


LIST OF CLOSING DOCUMENTS9 


A.    LOAN DOCUMENTS


1.
Credit Agreement, dated as of February 10, 2020, among Jack Henry & Associates,
Inc., a Delaware corporation (the “Borrower”), the Lenders party thereto and
U.S. Bank National Association, as administrative agent (in such capacity, the
“Administrative Agent”), evidencing a revolving credit facility to the Borrower
from the Lenders in an initial aggregate principal amount of $300,000,000.



SCHEDULES
Schedule 1    Commitments
Schedule 5.8    Subsidiaries
Schedule 5.14    Properties
Schedule 6.11    Indebtedness
Schedule 6.14    Investments
Schedule 6.16    Liens
EXHIBITS


Exhibit A    Form of Compliance Certificate
Exhibit B    Form of Assignment and Assumption
Exhibit C-1    Form of Borrowing Notice
Exhibit C-2    Form of Conversion/Continuation Notice
Exhibit C-3    Form of Payment Notice
Exhibit D    Form of Revolving Note
Exhibit E    Form of Increasing Lender Supplement
Exhibit F    Form of Augmenting Lender Supplement
Exhibit G    List of Closing Documents
Exhibit H    Form of Notice of Obligations




____________________________
9 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.


EXH. G-1

--------------------------------------------------------------------------------







2.
Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.13 of the Credit Agreement.



3.
Guaranty executed by the initial Guarantors (collectively with the Borrower, the
“Loan Parties”) in favor of the Administrative Agent.



B.    CORPORATE DOCUMENTS


4.
Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the charter document of such
Loan Party, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (ii) the Bylaws, Operating Agreement or other organizational document,
as attached thereto, of such Loan Party as in effect on the date of such
certification, (iii) resolutions of the Board of Directors or other governing
body of such Loan Party authorizing the execution, delivery and performance of
each Loan Document to which it is a party, (iv) the Good Standing Certificate
(or analogous documentation if applicable) for such Loan Party from the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, to the extent generally available in such jurisdiction and (v) the
names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Borrower) authorized to request an Advance or the issuance of a Facility
LC under the Credit Agreement.



C.    OPINIONS


5.     Opinion of Stinson LLP, counsel for the Loan Parties.


D.    CLOSING CERTIFICATES AND MISCELLANEOUS


6.
A Certificate signed by an Authorized Officer of the Borrower certifying the
following: on the Effective Date (1) no Default or Event of Default has occurred
and is continuing and (2) the representations and warranties contained in
Article V of the Credit Agreement are (x) with respect to any representations or
warranties that contain a materiality qualifier, true and correct in all
respects, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all respects on and as of such earlier date
and (y) with respect to any representations or warranties that do not contain a
materiality qualifier, true and correct in all material respects, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.



7.
Notice of Authorized Borrower.



EXH. G-2

--------------------------------------------------------------------------------







8.
Payoff documentation providing evidence satisfactory to the Administrative Agent
that the Existing Credit Agreement has been terminated and cancelled (along with
all of the agreements, documents and instruments delivered in connection
therewith) and all Indebtedness owing thereunder has been repaid.



9.
Beneficial Ownership Certification.













EXH. G-3

--------------------------------------------------------------------------------






EXHIBIT H

Obligations Notice


TO:        U.S. Bank National Association, as Administrative Agent


RE:
Credit Agreement dated as of February 10, 2020 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among Jack Henry & Associates, Inc.
(the “Borrower”), the Lenders party thereto and U.S. Bank National Association,
as administrative agent (in such capacity, the “Administrative Agent”;
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement)



DATE:        [___________]
    


[Name of Lender] (the “Lender”) hereby notifies you, pursuant to the terms of
the Credit Agreement, that the Lender has provided [Cash Management Services]
[Lender-Provided Swaps] under the terms of the Credit Agreement.


A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.




                        


By:                        
Name:                        
Title:                        






EXH. H-1